Exhibit 10.3
 
EXECUTION COPY
 
AMENDED AND RESTATED COLLATERAL TRUST
AND INTERCREDITOR AGREEMENT
 
AMENDED AND RESTATED COLLATERAL TRUST AND INTERCREDITOR AGREEMENT dated as of
June 27, 2001, as amended and restated as of May 28, 2003, as further amended
and restated as of June 5, 2009 (as amended, supplemented or otherwise modified
from time to time, this “Agreement”), among RITE AID CORPORATION, a Delaware
corporation (“Rite Aid”), each Subsidiary of Rite Aid listed on the signature
pages hereto or which becomes a party hereto pursuant to Section 8.11 hereof
(each such Subsidiary, individually, a “Subsidiary Guarantor”, and collectively,
the “Subsidiary Guarantors”), WILMINGTON TRUST COMPANY, a Delaware banking
corporation, as collateral trustee (in such capacity, the “Second Priority
Collateral Trustee”) for the holders from time to time of the Second Priority
Debt Obligations, CITICORP NORTH AMERICA, INC., a Delaware corporation (“CNAI”),
as senior collateral processing agent for the Senior Secured Parties under the
Senior Collateral Documents (as further defined in the Definitions Annex
attached hereto, the “Senior Collateral Agent”), THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A., as trustee under the 2017 7.5% Note Indenture, and THE BANK
OF NEW YORK MELLON TRUST COMPANY, N.A., as trustee under the 2016 10.375% Note
Indenture, and each other Second Priority Representative and Senior
Representative which becomes a party hereto pursuant to Section 8.12.
 
Reference is made to the Senior Debt Documents.  The Subsidiary Guarantors have
entered into the Senior Subsidiary Guarantee Agreement, pursuant to which they
have, jointly and severally, guaranteed the Senior Obligations for the benefit
of each Senior Secured Party.  Each of the Subsidiary Guarantors has also
entered into the Senior Subsidiary Security Agreement and each other Senior
Collateral Document to which it is a party to secure, among other things, the
Senior Obligations, including its obligations under the Senior Subsidiary
Guarantee Agreement, and the Subsidiary Guarantors have pledged collateral to
the Senior Collateral Agent under such agreements.
 
Reference is made to the Second Priority Debt Documents.  The Subsidiary
Guarantors have entered into the Second Priority Subsidiary Guarantee Agreement,
pursuant to which they have, jointly and severally, guaranteed the Second
Priority Debt Obligations for the benefit of each Second Priority Debt
Party.  Each of the Subsidiary Guarantors has also entered into the Second
Priority Subsidiary Security Agreement and each other Second Priority Collateral
Document to which it is a party to secure, among other things, the Second
Priority Debt Obligations, including its obligations under the Second Priority
Subsidiary Guarantee Agreement, and the Subsidiary Guarantors have pledged
collateral to the Second Priority Collateral Trustee under such agreements.
 

--------------------------------------------------------------------------------


 
Rite Aid, the Subsidiary Guarantors and the Second Priority Representatives, on
behalf of the Second Priority Debt Parties, have requested the Second Priority
Collateral Trustee to act as collateral trustee for the Second Priority Debt
Parties hereunder and under the Second Priority Collateral Documents.  The
Second Priority Collateral Trustee is willing to act as collateral trustee for
the Second Priority Debt Parties hereunder and under the Second Priority
Collateral Documents on the terms and subject to the conditions set forth in
this Agreement.
 
Rite Aid, the Subsidiary Guarantors and the Senior Representatives, on behalf of
the Senior Secured Parties, have requested the Senior Collateral Agent to act as
collateral agent for the Senior Secured Parties hereunder and under the Senior
Collateral Documents.  The Senior Collateral Agent is willing to act as
collateral agent for the Senior Secured Parties hereunder and under the Senior
Collateral Documents on the terms and subject to the conditions set forth in
this Agreement.
 
The Bank of New York Mellon Trust Company, N.A., is executing this Amended and
Restated Collateral Trust and Intercreditor Agreement, in its capacity as
Trustee and Class Debt Representative of each of the 7.5% Senior Secured Notes
due 2017 and 10.375% Senior Secured Notes due 2016 pursuant to its authority
under Section 9.02(b) of each of the 2017 7.5% Note Indenture and 2016 10.375%
Note Indenture, including without limitation, any one or more of Sections
9.02(b)(ii)(2), (5) and (8).  Rite Aid and the Subsidiary Guarantors represent
and warrant to the Bank of New York Mellon Trust Company, N.A. that the
amendments contained herein being made on the date hereof are authorized and
permitted pursuant to one or more of Sections 9.02(b)(ii)(2), 9.02(b)(ii)(5) and
9.02(b)(ii)(8) of each of the 2017 7.5% Note Indenture and the 2016 10.375% Note
Indenture.
 
Accordingly, the parties hereto hereby agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01. Incorporation by Reference.  Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Definitions
Annex, which is hereby incorporated by reference herein with the same effect as
set forth in its entirety herein.
 
SECTION 1.02. Certain Definitions.  a)As used in this Agreement, the capitalized
terms defined in the recitals hereto shall have the meanings specified therein,
and the following terms have the meanings specified below:
 
“Class Debt” is defined in Section 8.12.
 
“Class Debt Parties” is defined in Section 8.12.
 
“Class Debt Representative” is defined in Section 8.12.
 
“Collateral Account” is defined in Section 3.01.
 
2

--------------------------------------------------------------------------------


 
“Definitions Annex” means the Definitions Annex, dated as of June 5, 2009,
annexed hereto (as amended, supplemented or otherwise modified from time to
time).
 
“Distribution Date” means the date on which any funds are distributed by the
Senior Collateral Agent or the Second Priority Collateral Trustee in accordance
with the provisions of Section 4.01.
 
“Event of Default” means any “Event of Default” under any Senior Debt Document
or any “Event of Default” under any Second Priority Debt Document.
 
“Fees” means, with respect to the Second Priority Collateral Trustee, the Senior
Collateral Agent, any other Senior Representative or any Second Priority
Representative, any fees, expenses, reimbursements or indemnifications payable
by Rite Aid or any Subsidiary Guarantor to such Person in such capacity.
 
“Reduction Event” means any Asset Sale or Casualty/Condemnation, in each case
solely to the extent a Reduction would be required in connection therewith.
 
“Second Priority Class Debt” is defined in Section 8.12.
 
“Second Priority Class Debt Parties” is defined in Section 8.12.
 
“Second Priority Class Debt Representative” is defined in Section 8.12.
 
“Secured Documents” means (a) each Senior Debt Document and (b) each Second
Priority Debt Document.
 
“Secured Obligations” means, without duplication, (a) the Senior Obligations and
(b) the Second Priority Debt Obligations.
 
“Secured Parties” means (a) the Senior Secured Parties and (b) the Second
Priority Debt Parties.
 
“Senior Class Debt” is defined in Section 8.12.
 
“Senior Class Debt Parties” is defined in Section 8.12.
 
“Senior Class Debt Representatives” is defined in Section 8.12.
 
“Triggering Event” means (x) the occurrence of any Event of Default and, as a
result thereof, (A) the acceleration (including any automatic acceleration in
connection with any Bankruptcy Proceeding) of the principal amount of any Senior
Obligations or Second Priority Debt Obligations under the terms of any Senior
Debt Document or any Second Priority Debt Document or (B) the commencement of
the exercise of remedies in respect of Collateral (it being understood that the
exercise by the Senior Collateral Agent of its cash sweep rights pursuant to
Section 9.15 of the Senior Credit Agreement shall not be deemed an exercise of
remedies in respect of Collateral) and (y) in either case, (i) receipt by the
Senior Collateral Agent and the Second Priority Collateral Trustee of written
notice thereof from any Senior Representative (in
 
3

--------------------------------------------------------------------------------


 
the case of any such Event of Default arising under any Senior Debt Document),
or (ii) receipt by the Senior Collateral Agent and the Second Priority
Collateral Trustee of written notice thereof from any Second Priority
Representative (in the case of any such Event of Default arising under any
Second Priority Debt Document).
 
“Trust Estate” means the right, title and interest of the Second Priority Debt
Parties under the Second Priority Collateral Documents.
 
(b)  The words “hereof”, “herein” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof.  All references herein to Articles or Sections
shall, unless otherwise specified, be deemed to refer to Articles and Sections
of this Agreement.  As used in this Agreement, the singular shall include the
plural as the context requires and the following words and phrases shall have
the following meanings: (a) “including” means “including but not limited to”;
(b) “provisions” means “provisions, terms, covenants and/or conditions”; (c)
“lien” means “lien, charge, encumbrance, security interest, mortgage, deed of
trust or deed to secure debt”; (d) “obligation” means “obligation, duty,
covenant and/or condition”; and (e) “any of the Mortgaged Property” means “the
Mortgaged Property or any part thereof or interest therein”.
 
SECTION 1.03. Amendments to Definitions Annex.  The parties hereto hereby agree
that any amendment of, supplement to or other modification of any defined terms
in the Definitions Annex annexed hereto shall automatically cause the same
defined term used in any Senior Debt Document and Second Priority Collateral
Document to be similarly so amended, supplemented or otherwise modified, and
each Senior Class Debt Representative and the Second Priority Collateral Trustee
is hereby directed to execute any documents necessary to effectuate such
amendments, supplements or modifications to the applicable Additional Senior
Debt Documents and Second Priority Collateral Documents, as applicable.
 
 
ARTICLE II
 
Declaration and Acceptance of Trust; Remedies
 
SECTION 2.01. Declaration and Acceptance of Trust.  The Second Priority
Collateral Trustee hereby declares, and each of Rite Aid, the Subsidiary
Guarantors and the Second Priority Debt Parties agrees, that the Second Priority
Collateral Trustee holds the Trust Estate as trustee in trust under this
Agreement for the benefit of the Second Priority Debt Parties as provided
herein.  By acceptance of the benefits of this Agreement, each Second Priority
Debt Party (whether or not a signatory hereto) (i) consents to the appointment
of the Second Priority Collateral Trustee as trustee hereunder, (ii) confirms
that the Second Priority Collateral Trustee shall have the authority to act as
the exclusive agent of such Second Priority Debt Party for enforcement of any
remedies under or with respect to any Second Priority Collateral Document and
the giving or withholding of any consent or approval relating to any Collateral
or any Subsidiary Guarantor’s obligations with respect thereto and (iii) agrees
that, except as provided in this Agreement, it shall not take any action to
enforce any of such remedies or give any such consents or approvals.
 
4

--------------------------------------------------------------------------------


 
 
SECTION 2.02. Determinations Relating to Collateral.  If (i) the Second Priority
Collateral Trustee shall receive any written request from Rite Aid or any
Subsidiary Guarantor under any Second Priority Collateral Document for consent
or approval with respect to any matter or thing relating to any Collateral or
any Subsidiary Guarantor’s obligations with respect thereto or (ii) there shall
be due to or from the Second Priority Collateral Trustee under the provisions of
any Second Priority Collateral Document any material performance or the delivery
of any material instrument or (iii) the Second Priority Collateral Trustee shall
become aware of any nonperformance by any Subsidiary Guarantor of any covenant
or any breach of any representation or warranty set forth in any Second Priority
Collateral Document, then, in each such event, the Second Priority Collateral
Trustee shall advise the Class Debt Representatives of the matter or thing as to
which consent has been requested or the performance or instrument required to be
delivered or the nonperformance or breach of which the Second Priority
Collateral Trustee has become aware.  Until the occurrence of the Senior
Obligation Payment Date, the Senior Collateral Agent and the Majority Senior
Parties shall have the exclusive authority to direct the Second Priority
Collateral Trustee’s response to any of the events or circumstances contemplated
in clauses (i), (ii) and (iii) above.
 
SECTION 2.03. Remedies.  b)Within five Business Days after the occurrence of a
Triggering Event, the Second Priority Collateral Trustee shall notify each of
the Representatives and Rite Aid in writing that a Triggering Event exists,
specifying the nature of such Triggering Event.
 
(b)  Until the Senior Obligation Payment Date, the Senior Collateral Agent and
the Majority Senior Parties shall have the exclusive right to exercise any right
or remedy with respect to the Collateral and shall have the exclusive right to
determine and direct the time, method and place for exercising such right or
remedy or conducting any proceeding with respect thereto.  Following the Senior
Obligation Payment Date, the Second Priority Collateral Trustee and the Second
Priority Instructing Group shall have the exclusive right to exercise any right
or remedy with respect to the Collateral, and the Second Priority Instructing
Group shall have the exclusive right to direct the time, method and place of
exercising or conducting any proceeding for the exercise of any right or remedy
available to the Second Priority Collateral Trustee with respect to the
Collateral, or of exercising any trust or power conferred on the Second Priority
Collateral Trustee, or for the taking of any other action authorized by the
Second Priority Collateral Documents; provided, however, that nothing in this
Section shall impair the right of the Second Priority Collateral Trustee in its
discretion to take any action deemed proper by the Second Priority Collateral
Trustee and which is not inconsistent with the terms hereof or any such
direction by the Second Priority Instructing Group.
 
(c)  In the event the Second Priority Collateral Trustee receives written notice
from the Second Priority Instructing Group of any direction given pursuant to
paragraph (b) of this Section, the Second Priority Collateral Trustee will give
prompt written notice thereof to each Second Priority Representative.  The
Senior Collateral Agent will give the Second Priority Collateral Trustee and
each Second Priority Representative prompt written notice of the occurrence of
the Senior Obligation Payment Date.
 
SECTION 2.04. Right to Make Advances.  If an advance of funds shall at any time
be required for the preservation or maintenance of any Collateral, the Senior
Collateral
 
5

--------------------------------------------------------------------------------


 
Agent, the Second Priority Collateral Trustee or any Secured Party shall be
entitled to make such advance after notice to Rite Aid and the Representatives
of its intention to do so but without notice to any other Secured Party.  Each
such advance shall be reimbursed, with interest accrued from the date such
advance was made at the Default Rate, by Rite Aid upon demand by the Senior
Collateral Agent, the Second Priority Collateral Trustee or such Secured Party,
and if Rite Aid fails to comply with any such demand, out of the proceeds of any
Collateral in accordance with the provisions of Section 4.01(b).  If any Secured
Party shall receive any funds which, under this Section 2.04, belong to the
Senior Collateral Agent, the Second Priority Collateral Trustee or any other
Secured Party, such Secured Party shall remit such funds promptly to the Senior
Collateral Agent or the Second Priority Collateral Trustee for distribution to
itself or such other Secured Party, as the case may be, and before such
remittance shall hold such funds in trust for the Senior Collateral Agent, the
Second Priority Collateral Trustee or such other Secured Party, as the case may
be.
 
SECTION 2.05. Nature of Secured Parties’ Rights.  All of the Secured Parties
shall be bound by any instruction or direction given by the Instructing Group
pursuant to this Agreement.
 
 
ARTICLE III
 
Collateral Accounts
 
SECTION 3.01. Collateral Accounts.  The Second Priority Collateral Trustee shall
establish and, at all times thereafter until all Second Priority Debt
Obligations have been paid in full, there shall be maintained with the Second
Priority Collateral Trustee a separate collateral trust account (each, a
“Collateral Account” and collectively, the “Collateral Accounts”) in the name of
each of the Second Priority Representatives for the benefit of the Second
Priority Debt Parties for which such Second Priority Representative is
acting.  The Second Priority Collateral Trustee shall deposit in such Collateral
Accounts only such funds as are distributable to the relevant Second Priority
Representative (or Second Priority Debt Parties for which such Representative
acts) in accordance with the provisions of this Agreement.  All such funds on
deposit in the Collateral Accounts shall be held, applied and disbursed by the
Second Priority Collateral Trustee as part of the Trust Estate in accordance
with the terms of this Agreement.
 
SECTION 3.02. Investment of Funds.  The Second Priority Collateral Trustee shall
invest and reinvest funds on deposit in the Collateral Accounts at any time in
Permitted Investments as directed in writing by Rite Aid, and the investment
earnings thereon shall, so long as no Event of Default shall have occurred and
be continuing, be paid to Rite Aid monthly; provided, however, that if any party
other than a holder of Second Priority Debt Obligations claims entitlement to
any such investment earnings, the same shall not be released to Rite Aid but
shall continue to be held and reinvested by the Second Priority Collateral
Trustee pending receipt by the Second Priority Collateral Trustee of joint
instructions signed by Rite Aid and such party or a nonappealable court judgment
determining the disposition of such earnings.  Rite Aid shall bear the risk of
loss on any investment made hereunder (except for such losses that
 
6

--------------------------------------------------------------------------------


 
result from the gross negligence or wilful misconduct of the Second Priority
Collateral Trustee in failing to follow proper investment instructions given by
Rite Aid pursuant to this Section) and shall, upon demand of the Second Priority
Collateral Trustee to Rite Aid, deliver immediately available funds to the
Second Priority Collateral Trustee in an amount equal to such loss or losses.
 
 
ARTICLE IV
 
Application of Certain Amounts
Mandatory Prepayments
 
SECTION 4.01. Application of Proceeds of Collateral After Triggering
Event.  c)If, following a Triggering Event, any Collateral is sold or otherwise
realized upon (whether pursuant to the exercise of any remedy set forth in any
Collateral Document, in a Bankruptcy Proceeding or otherwise), the proceeds in
respect of such Collateral shall be applied as soon as practicable after receipt
as follows:
 
FIRST:  to the Second Priority Collateral Trustee and the Senior Collateral
Agent in an amount equal to the Fees thereof which are unpaid as of the
applicable Distribution Date and to any Senior Secured Party which has
theretofore advanced or paid any such Fees in an amount equal to the amount
thereof so advanced or paid by such Senior Secured Party, pro rata based on the
amounts of such Fees (or such advance or payment);
 
SECOND: to the Second Priority Collateral Trustee, the Senior Collateral Agent
and any other Senior Secured Party to reimburse to the Second Priority
Collateral Trustee, the Senior Collateral Agent and such other Senior Secured
Party for the amount of any advance made pursuant to Section 2.04 hereof (with
interest thereon at the Default Rate), pro rata based on the amounts so
advanced;
 
THIRD:  to the Senior Collateral Agent, for distribution to the Senior Secured
Parties to be applied to the payment of the Senior Obligations, pro rata based
on the amount of Senior Obligations then due and owing, until the Senior
Obligation Payment Date;
 
FOURTH:  to the trustee, administrative agent, security agent or similar agent
under each Second Priority Debt Facility, if any, in an amount equal to the Fees
thereof which are unpaid as of the applicable Distribution Date and to any
Second Priority Debt Party which has theretofore advanced or paid any such Fees
in an amount equal to the amount thereof so advanced or paid, pro rata based on
the amounts of such Fees (or such advance or payment);
 
FIFTH:  to the trustee, administrative agent, security agent or similar agent
under each Second Priority Debt Facility and to any Second Priority Debt Party
to reimburse such Second Priority Representative or such Second Priority Debt
Party for the amount of any advance made pursuant to Section 2.04 hereof (with
interest thereon at the Default Rate), pro rata based on the amounts so
advanced;
 
7

--------------------------------------------------------------------------------


 
SIXTH:  to the trustee, administrative agent, security agent or similar agent
under each Second Priority Debt Facility for distribution to the Second Priority
Debt Parties to be applied to the payment of the Second Priority Debt
Obligations, pro rata based on the amount of Second Priority Debt Obligations
then due and owing, until all the Second Priority Debt Obligations have been
paid in full; and
 
SEVENTH:  after payment in full of all Secured Obligations, to Rite Aid and the
Subsidiary Guarantors or their successors or assigns, as their interests may
appear, or to whosoever may be lawfully entitled to receive the same or as a
court of competent jurisdiction may direct.
 
(b)  Whenever pursuant to the foregoing provisions of this Section any proceeds
are required to be distributed to any Second Priority Representative, then the
Second Priority Collateral Trustee or the Senior Collateral Agent, as the case
may be, shall effect such distribution only upon receiving written notification
from the Second Priority Instructing Group as to the identities of the Second
Priority Representatives entitled to receive such distribution and the amounts
or percentages of such distribution to which each such Second Priority
Representative is entitled and, if requested by the Second Priority Collateral
Trustee or the Senior Collateral Agent, the amount of outstanding Second
Priority Debt Obligations then due and owing to Second Priority Debt Parties for
which each such Second Priority Representative is acting on the basis of which
such amounts to be distributed are to be determined.  Each of the Second
Priority Collateral Trustee and the Senior Collateral Agent shall be fully
protected in, and shall not incur or have any liability as a result of, relying
on such written notification received by it.
 
SECTION 4.02. Payment Provisions.  For the purposes of applying the provisions
of Section 4.01, all interest, fees and other amounts to be paid on any of the
Secured Obligations pursuant to the terms of any Secured Document shall, as
among the Secured Parties and regardless of whether any such interest, fees or
other amounts are or would be recognized or allowed as a claim in any bankruptcy
or similar proceeding, be treated as due and owing on the Secured Obligations.
 
SECTION 4.03. Certain Mandatory Prepayments of Senior Credit Agreement.  d)In
the event that the Borrower or any of its Subsidiaries shall at any time, or
from time to time (but in the case of any sale or disposition of Collateral,
only prior to the occurrence of a Triggering Event), receive any Net Cash
Proceeds of any Reduction Event, the Borrower shall, in accordance with and to
the extent required by the provisions of the Senior Credit Agreement and, to the
extent not inconsistent with the provisions of the Senior Credit Agreement and
the other Senior Debt Documents, apply an amount equal to such Net Cash Proceeds
to Reductions to the Senior Debt Facilities established under the Senior Credit
Agreement and the other Senior Debt Documents.  So long as no Triggering Event
has occurred and is continuing, Net Cash Proceeds of a Reduction Event in excess
of those applied in accordance with the foregoing provision of this paragraph
shall be applied in accordance with any applicable provisions of the Senior Debt
Documents and Second Priority Debt Documents.
 
(b)  In the event the Borrower or any of its Subsidiaries shall, at any time
after the occurrence of a Triggering Event, receive any Net Cash Proceeds of any
Reduction Event which
 
8

--------------------------------------------------------------------------------


 
are attributable to Collateral, such Net Cash Proceeds shall be subject to and
applied in accordance with the provisions of Section 4.01(a).
 
(c)  Notwithstanding the foregoing, any payment made or to be made by any
Subsidiary Guarantor in respect of Second Priority Debt Obligations subsequent
to the occurrence of a Triggering Event other than from the proceeds of
Collateral shall be subject to, and only made in accordance with, the
subordination provisions of the Second Priority Subsidiary Guarantee Agreement.
 
(d)  For the avoidance of doubt, Section 4.03(a) does not itself create any Lien
nor does it alter the priorities of Liens which are created by the other Senior
Debt Documents and Second Priority Debt Documents.
 
SECTION 4.04. Cash Sweep; Certain Enforcement Proceeds. e)Notwithstanding the
foregoing provisions of this Article IV, at all times during a Cash Sweep Period
prior to the occurrence of a Triggering Event, the funds on deposit in the
Citibank Concentration Account (as such terms are defined in the Senior
Subsidiary Security Agreement as in effect on the 2009 Restatement Effective
Date) may be applied in accordance with the provisions of the Senior Credit
Agreement, as in effect on the 2009 Restatement Effective Date.  After the
occurrence of a Triggering Event, funds on deposit in the Citibank Concentration
Account consisting of proceeds of Collateral shall be applied in accordance with
the provisions of Section 4.01(a).  The Borrower and the Subsidiary Guarantors
will not deposit funds representing Net Cash Proceeds from Reduction Events in
the Citibank Concentration Account or into accounts that are swept into the
Citibank Concentration Account pursuant to the Senior Loan Documents.
 
(b)  Notwithstanding the foregoing, for purposes of this Article IV, any
proceeds of enforcement of the Second Priority Subsidiary Guarantee Agreement
against any Subsidiary Guarantor shall be deemed proceeds of Senior Collateral.
 
 
ARTICLE V
 
Subordination
 
SECTION 5.01. Perfection and Priority of Security Interests.  f)Any and all
security interests, assignments, pledges, mortgages, deeds of trust, deeds to
secure debt and other liens, charges or encumbrances now existing or hereafter
created or arising in favor of the Second Priority Collateral Trustee for the
benefit of the Second Priority Debt Parties with respect to the Collateral and
securing the Second Priority Debt Obligations are expressly junior in priority,
operation and effect to any and all security interests, assignments, pledges and
other liens, charges or encumbrances now existing or hereafter created or
arising in favor of the Senior Collateral Agent for the benefit of the Senior
Secured Parties with respect to the Collateral and securing the Senior
Obligations, notwithstanding anything to the contrary contained in any agreement
or filing to which the Second Priority Collateral Trustee or any Second Priority
Debt Party may now or hereafter be a party, and regardless of the time, order or
method of attachment, recording or perfection of any financing statements or
other security interests, assignments,
 
9

--------------------------------------------------------------------------------


 
pledges, mortgages and other liens, charges or encumbrances or any defect or
deficiency or alleged defect or deficiency in any of the foregoing.
 
(b)  The Second Priority Representatives, on behalf of themselves and the other
Second Priority Debt Parties, acknowledge that a portion of the Senior
Obligations represent debt that is revolving in nature and that the amount
thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, and that the terms of the
Senior Obligations may be modified, extended or amended from time to time, and
the aggregate amount of the Senior Obligations may be increased, replaced or
refinanced, without notice to or consent by the Second Priority Debt Parties and
without affecting the provisions hereof.  The lien priorities provided in this
Section 5.01 shall not be altered or otherwise affected by any such amendment,
modification, supplement, extension, repayment, reborrowing, increase,
replacement, renewal, restatement or refinancing of the Senior Obligations or
the Second Priority Debt Obligations, or any portion thereof, nor by any action
that the Senior Secured Parties or the Second Priority Debt Parties may take or
fail to take in respect of the Collateral in accordance with this Agreement.
 
(c)  For purposes of perfecting the Second Priority Lien in the Collateral and
the proceeds thereof, the Subsidiary Guarantors and the Senior Collateral Agent
hereby acknowledge that UCC-1 financing statements, patent/trademark/copyright
filings and mortgages or other filings or recordings covering the Collateral,
naming one or more Subsidiary Guarantors as debtor, and the Second Priority
Collateral Trustee, on behalf of the Second Priority Debt Parties, as secured
party, may be filed in appropriate public offices from time to time.
 
(i)  Each of the Second Priority Representatives and each Second Priority Debt
Party agrees that all UCC-1 financing statements, patent/trademark/copyright
filings (except as provided in clause (ii) below) or other filings or recordings
filed or recorded by or on behalf of the Second Priority Debt Parties shall be
in form satisfactory to the Senior Collateral Agent and shall contain the
following notation: “The interest of the Secured Party in the collateral
described herein is junior and subordinate to the interests of Citicorp North
America, Inc., and its successors and assigns, as collateral agent for certain
secured parties, including the lenders from time to time party to that certain
Senior Credit Agreement dated as of June 27, 2001, as amended, refinanced or
replaced from time to time, with Rite Aid Corporation in accordance with the
provisions of that certain Collateral Trust and Intercreditor Agreement dated as
of June 27, 2001, among Rite Aid Corporation, certain subsidiaries of Rite Aid
Corporation, Wilmington Trust Company, as Second Priority Collateral Trustee,
Citicorp North America, Inc., as Senior Collateral Agent, certain other parties,
as Second Priority Representatives, and certain other parties, as Senior
Representatives, as amended from time to time.”
 
(ii)  In addition, each of the Second Priority Representatives and each Second
Priority Debt Party agrees that all mortgages, deeds of trust, deeds to secure
debt and similar instruments (collectively, “mortgages”), if any, hereafter
filed against real and/or personal property pursuant to any Secured Document in
favor of or for the benefit of the Second Priority Collateral Trustee and/or the
Second Priority Debt Parties shall be in form satisfactory to the Senior
Collateral Agent and shall contain the following provision: “The lien of this
[Mortgage] is junior and subordinate to the lien of any mortgage now or
 
10

--------------------------------------------------------------------------------


 
hereafter granted to Citicorp North America, Inc., and its successors and
assigns, as collateral agent for certain secured parties, including the lenders
from time to time party to that certain Senior Credit Agreement dated as of June
27, 2001, as amended, replaced or refinanced from time to time, with Rite Aid
Corporation and its successors and assigns, in accordance with the provisions of
that certain Collateral Trust and Intercreditor Agreement dated as of June 27,
2001, among Rite Aid Corporation, certain subsidiaries of Rite Aid Corporation,
Wilmington Trust Company, as Second Priority Collateral Trustee, Citicorp North
America, Inc., as Senior Collateral Agent, certain other parties, as Second
Priority Representatives, and certain other parties, as Senior Representatives,
as amended from time to time.”
 
(d)  The Second Priority Representatives, on behalf of themselves and the other
Second Priority Debt Parties, hereby agree:
 
(i)  to subordinate the Second Priority Collateral Documents to any lease of any
Mortgaged Properties to the same extent that the Senior Collateral Documents are
or have been subordinated to such lease, but without affecting the relative
priority of the Senior Collateral Documents and the Second Priority Collateral
Documents,
 
(ii)  to grant nondisturbance rights with respect to any lease of any Mortgaged
Properties with respect to which the Senior Collateral Agent has granted
nondisturbance on substantially the same terms as granted by the Senior
Collateral Agent.
 
(iii)  that if all or any portion of any Mortgaged Property is a leasehold
interest, (A) upon termination of any lease creating such leasehold interest
(the “Original Lease”), any right of the Second Priority Collateral Trustee to
request a “new lease” pursuant to the terms of the Original Lease shall be
junior and subordinate to the right of the Senior Collateral Agent to request
such a new lease and the Second Priority Collateral Trustee shall not exercise
any such right without the prior written consent of the Senior Collateral Agent,
(B) the Second Priority Collateral Trustee shall waive, surrender and give up
any right either the Second Priority Collateral Trustee or the Second Priority
Debt Parties may have to redeem the premises demised by the Original Lease or to
continue the Original Lease for its original term after the lessee thereunder
has been dispossessed or ejected therefrom by process of law or otherwise and
(C) the Senior Lien and the Second Priority Lien shall remain in force or be
reinstated with the same relative priority that existed with respect to the
Original Lease, and
 
(iv)  that if the holder or grantor of a Second Priority Collateral Document
pays or discharges any Liens prior in right to the Lien created by the Senior
Collateral Documents with funds provided by the Second Priority Collateral
Trustee or any Second Priority Debt Party, neither the Second Priority
Collateral Trustee nor any Second Priority Debt Party shall acquire, by
subrogation or otherwise, any claim superior or equivalent to the Lien of the
Senior Collateral Documents so long as any indebtedness secured by the Senior
Collateral Documents remains outstanding.
 
Notwithstanding anything to the contrary in the Senior Mortgages, if any, the
Senior Collateral Agent, the Senior Representatives and the Senior Secured
Parties hereby consent to the
 
11

--------------------------------------------------------------------------------


assignment of leases and rents to the Second Priority Collateral Trustee for the
Second Priority Secured Parties that shall be contained in the Second Priority
Mortgages for the purpose of securing and discharging the performance by the
Subsidiary Guarantors party thereto, provided, however, that such assignment
shall be subject to the terms of this Agreement.  The Senior Collateral Agent,
the Senior Representatives and the Senior Secured Parties agree that the terms
of each Senior Mortgage, if any, entered into after the 2009 Restatement
Effective Date and the rights and remedies of the parties thereto shall be
subject to this Agreement.  The Second Priority Collateral Trustee and the
Second Priority Debt Parties agree that the terms of each Second Priority
Mortgage, if any, entered into after the 2009 Restatement Effective Date and the
rights and remedies of the parties thereto shall be subject to this Agreement
and subordinated as provided herein.
 
(e)  The Second Priority Representatives, on behalf of themselves and the other
Second Priority Debt Parties, acknowledge and agree with the Senior Collateral
Agent, the Senior Representatives and the Senior Secured Parties that the
arrangements described in clauses (a), (b), (c) and (d) above are solely for the
purpose of providing the Second Priority Debt Parties with a perfected second
priority Lien in the Collateral under the Second Priority Collateral Documents
and shall in no way be construed as imposing any duties or other obligations on
the Senior Collateral Agent or Senior Representatives.
 
In furtherance of the foregoing, the Second Priority Representatives and the
Second Priority Debt Parties acknowledge and agree with the Senior Secured
Parties that, at all times following a Triggering Event until the Senior
Obligation Payment Date, the Senior Collateral Agent shall have the right to
sell, transfer or otherwise dispose of or deal with, or cause the Subsidiary
Guarantors to sell, transfer or otherwise dispose of or deal with, the
Collateral as provided in the Senior Collateral Documents without regard to the
security interest of the Second Priority Debt Parties therein, or any rights to
which the Second Priority Debt Parties would otherwise be entitled as a result
of such security interest, the only obligation of the Senior Collateral Agent to
the Second Priority Debt Parties in respect thereof being to deliver to the
Second Priority Collateral Trustee or the Second Priority Representatives
(unless otherwise directed in writing by the Second Priority Collateral Trustee
or by a court of competent jurisdiction) any proceeds remaining from such sale,
transfer or other disposition of such Collateral after the Senior Obligation
Payment Date or, if the Senior Collateral Agent shall still be in possession of
all or any part of such Collateral after such payment and satisfaction in full,
such Collateral or such part thereof remaining, without representation or
warranty on the part of the Senior Collateral Agent or the Senior Secured
Parties, provided that nothing contained in this sentence shall be construed to
give rise to, nor shall the Second Priority Collateral Trustee or the Second
Priority Debt Parties have, any claims whatsoever against the Senior Collateral
Agent, any Senior Representative or any Senior Secured Party on account of any
act or omission to act in connection with the exercise of any right or remedy of
the Senior Collateral Agent with respect to the Collateral that is permitted by
the Collateral Documents (other than with respect to any claims that may arise
as a result of the failure of the Senior Collateral Agent, after the Senior
Obligation Payment Date, to deliver any such remaining Collateral or proceeds to
the Second Priority Collateral Trustee or the Second Priority
Representatives).  The Second Priority Representatives, on behalf of themselves
and the other Second Priority Debt Parties, agree that they shall not, and shall
not attempt to, exercise any rights with respect to (A) the Senior Lien in the
Collateral or (B) the Second Priority Lien in the Collateral, whether pursuant
to the Second
 
12

--------------------------------------------------------------------------------


Priority Collateral Documents or otherwise, until the Senior Obligation Payment
Date; provided that nothing in this sentence (or elsewhere in this Agreement)
shall preclude (x) exercise of the rights expressly reserved to the Second
Priority Collateral Trustee, the Second Priority Representatives and the Second
Priority Debt Parties in accordance with the terms of this Agreement or (y) the
enforcement of this Agreement.
 
(f)  In any Bankruptcy Proceeding, until the Senior Obligation Payment Date, the
Second Priority Collateral Trustee and the Second Priority Representatives, on
behalf of themselves and the other Second Priority Debt Parties, agree not to
take any action whatsoever (including voting any claim) in respect of or
relating to the Second Priority Debt Obligations, insofar as any such action
arises from or relates to the Second Priority Collateral Documents, the Second
Priority Lien or relates to the Collateral, in any manner that is inconsistent
with or adverse to the rights and priorities of the Senior Secured Parties as
set forth herein.
 
(g)  In the event that in any Bankruptcy Proceeding, the Second Priority Debt
Parties shall not have filed a proof of claim in respect of any Second Priority
Debt Obligation by the date ten days prior to the latest date on which such
proof of claim may be filed, the Senior Collateral Agent is hereby authorized
but not obligated, on behalf of any applicable Second Priority Debt Party, to
file such proof of claim; provided that any Second Priority Debt Parties shall
be entitled to amend, vote or otherwise exercise rights in respect of any such
proof of claim so filed by the Senior Collateral Agent to the same extent as
they would be permitted under this Agreement to do so had such proof of claim
been filed by them.
 
SECTION 5.02. No Interference; No Right to Instruct Senior Collateral Agent;
Payment Over; Reinstatement; Permitted Actions.  g)The Second Priority
Collateral Trustee and the Second Priority Representatives, on behalf of
themselves and the other Second Priority Debt Parties, agree that:
 
(i)  they will not take or cause to be taken any action, the purpose or effect
of which is to make any Second Priority Lien pari passu with, or to give any
Second Priority Debt Party or any Second Priority Representative any preference
or priority relative to, the Senior Lien or the Senior Secured Parties with
respect to the Collateral or any part thereof;
 
(ii)  they will not interfere, hinder or delay, in any manner, whether by
judicial proceedings or otherwise, any sale, transfer or other disposition of
the Collateral by the Senior Collateral Agent, the Senior Representatives or any
other Senior Secured Party or any other action taken by or on behalf of the
Senior Collateral Agent, the Senior Representatives or any other Senior Secured
Party permitted to be taken by it pursuant to the Senior Collateral Documents;
 
(iii)  they have no right to (A) direct the Senior Collateral Agent, any Senior
Representative or any other Senior Secured Party to exercise any right, remedy
or power with respect to the Collateral or pursuant to the Senior Collateral
Documents or (B) consent to the exercise by the Senior Collateral Agent, any
Senior Representative or any other Senior Secured Party of any right, remedy or
power with respect to the Collateral or pursuant to the Senior Collateral
Documents;
 
13

--------------------------------------------------------------------------------


(iv)  they will not institute any suit or assert in any suit, Bankruptcy
Proceeding or other proceeding any claim against the Senior Collateral Agent,
any Senior Representative or any other Senior Secured Party seeking damages from
or other relief by way of specific performance, instructions or otherwise, with
respect to, and none of the Senior Collateral Agent, the Senior Representatives
or any other Senior Secured Party shall be liable for, any action taken or
omitted to be taken by the Senior Collateral Agent, the Senior Representatives
or the Senior Secured Parties with respect to the Collateral or pursuant to the
Senior Collateral Documents;
 
(v)  until the Senior Obligation Payment Date, they will not make any judicial
or nonjudicial claim or demand or commence any judicial or non-judicial
proceedings against any Subsidiary Guarantor under or with respect to any
Collateral Document seeking payment or damages from or other relief by way of
specific performance, instructions or otherwise under or with respect to any
Collateral Document (other than filing a proof of claim) or exercise any right,
remedy or power under or with respect to, or otherwise take any action to
enforce, other than filing a proof of claim, any Collateral Document; provided,
however, that (A) if there is a Bankruptcy Proceeding with respect to Rite Aid,
the Second Priority Collateral Trustee or any Second Priority Debt Party may
make claims under and seek to enforce the Second Priority Subsidiary Guarantee
Agreement, subject to the subordination provisions thereof and to the other
provisions of this Agreement, and (B) none of the Second Priority Collateral
Trustee, the Second Priority Representatives or any other Second Priority Debt
Party may exercise any right, remedy or power under or with respect to any other
Second Priority Debt Document, or otherwise take any action to enforce rights or
remedies with respect to any Collateral;
 
(vi)  until the Senior Obligation Payment Date, they will not commence judicial
or nonjudicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of any Collateral, exercise any right, remedy or power
with respect to, or otherwise take any action to enforce its interest in or
realize upon, the Collateral or pursuant to the Second Priority Collateral
Documents; provided that nothing in this paragraph (or elsewhere in this
Agreement) shall restrict the right of the Second Priority Collateral Trustee,
any Second Priority Representative or any other Second Priority Debt Party to
request “adequate protection” (within the meaning of Section 361 of the U.S.
Bankruptcy Code) for the interests of the Second Priority Debt Parties in the
Second Priority Collateral in the event of any Bankruptcy Proceeding on a basis
that is not inconsistent with the rights and priorities of the Senior Secured
Parties as set forth herein, in the Senior Loan Documents and in the Second
Priority Debt Documents;
 
(vii)  they will not seek, and hereby waive any right, to have the Collateral or
any part thereof marshaled upon any foreclosure or other disposition of the
Collateral; and
 
(viii)  they will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement or any Senior Debt Document or the validity, perfection, priority
or enforceability of the Senior Lien.
 
14

--------------------------------------------------------------------------------


(b)  The Second Priority Representatives, on behalf of themselves and the other
Second Priority Debt Parties, hereby agree that, in the event of a sale,
transfer or other disposition of Collateral following a Triggering Event, any
security interest or lien of the Second Priority Debt Parties in such Collateral
(but not the proceeds thereof to the extent that such proceeds are to be applied
to Second Priority Debt Obligations pursuant to Section 4.01) shall terminate
and be released automatically and without further action if the Senior Lien in
such Collateral is released.  The Second Priority Collateral Trustee will
execute and deliver to the Senior Collateral Agent promptly upon request
therefor all necessary instruments and documents to evidence such termination
and release.
 
(c)  Except with respect to proceeds of any sale or other realization on
Collateral received by the Second Priority Representatives pursuant to
distributions made by the Senior Collateral Agent after the occurrence of a
Triggering Event under Section 4.01(a), the Second Priority Representatives, on
behalf of themselves and the other Second Priority Debt Parties, hereby agree
that if any of them shall obtain possession of any of the Collateral, or shall
realize any payment of insurance or condemnation proceeds, proceeds of any sale
or other disposition, rents, profits or other income, reserve or compensation of
any kind in respect of the Collateral, in any case before the Senior Obligation
Payment Date, then they shall hold such Collateral or payment in trust for the
Senior Secured Parties and transfer such Collateral or payment, as the case may
be, to the Senior Collateral Agent for application in accordance with the
provisions of Section 4.01.  If, at any time, all or part of any payment with
respect to the Senior Obligations previously made is rescinded for any reason
whatsoever, (i) the Second Priority Collateral Trustee, the Second Priority
Representatives and the Second Priority Debt Parties shall promptly pay over to
the Senior Collateral Agent any payment received by any of them after the
occurrence of a Triggering Event in respect of the Collateral or proceeds
thereof, and shall promptly turn any Collateral then held by any of them over to
the Senior Collateral Agent, in each case to the extent that the Second Priority
Debt Parties would not have been entitled to receive or hold such payment or
Collateral pursuant to the terms of this Agreement had the rescinded payment in
respect of the Senior Obligations never been made in the first instance, and
(ii) the provisions set forth in this Agreement shall be reinstated as if such
rescinded payment had not been made, until the Senior Obligation Payment Date;
provided, however, that the foregoing shall not require the Second Priority Debt
Parties to pay over to the Senior Collateral Agent any payment received by them
or Collateral delivered to them if such payment or delivery is itself rescinded
for any reason (and any such payment or Collateral theretofore paid over to the
Senior Secured Parties pursuant to the foregoing provisions shall be released
and delivered to the appropriate Person to the extent necessary to effect such
rescission.)
 
(d)  With respect to proceeds of any sale or other realization on Collateral to
the extent payable to the Second Priority Representatives for the benefit of the
Second Priority Debt Parties pursuant to Section 4.01(a), the Senior
Representatives, on behalf of themselves and the other applicable Senior Secured
Parties, hereby agree that if any of them shall obtain possession of any of such
proceeds before the time when the Second Priority Debt Obligations have been
paid in full, then they shall hold such proceeds in trust for the holders of the
Second Priority Debt Obligations and transfer such proceeds to the Second
Priority Collateral Trustee.
 
 
15

--------------------------------------------------------------------------------


ARTICLE VI
 
Second Priority Collateral Trustee
 
SECTION 6.01. Delivery of Secured Documents.  On the 2009 Restatement Effective
Date, Rite Aid shall deliver to the Second Priority Collateral Trustee a true
and complete copy of each of the Senior Collateral Documents, the Senior Credit
Agreement, any Additional Senior Debt Facility and the Second Priority
Collateral Documents, each as in effect on the 2009 Restatement Effective
Date.  Promptly upon the execution thereof, Rite Aid shall deliver to the Second
Priority Collateral Trustee a true and complete copy of any and all amendments,
modifications or supplements to any Secured Document and of any Secured
Documents entered into after the 2009 Restatement Effective Date.
 
SECTION 6.02. Information as to Holders.  Rite Aid shall deliver to the Second
Priority Collateral Trustee from time to time upon request of the Second
Priority Collateral Trustee a list setting forth, by each Secured Document, (i)
the aggregate principal amount outstanding thereunder, (ii) the interest rate or
rates then in effect thereunder, and (iii) the names of the holders thereof and
the unpaid principal amount thereof owing to each such holder.  Rite Aid shall
furnish or cause to be furnished to the Second Priority Collateral Trustee
within 30 days of a request therefor a list setting forth the name and address
of each party to whom notices must be sent under the Secured Documents, and Rite
Aid agrees to furnish promptly to the Second Priority Collateral Trustee any
changes or additions to such list.
 
SECTION 6.03. Compensation and Expenses.  Rite Aid and each Subsidiary
Guarantor, jointly and severally, agrees to pay to the Second Priority
Collateral Trustee, from time to time upon demand, (i) compensation (which shall
not be limited by any provision of law in regard to compensation of a trustee of
an express trust) for its services hereunder and for administering the Trust
Estate, as heretofore agreed between the Second Priority Collateral Trustee and
Rite Aid, and (ii) all of the reasonable fees, costs and expenses of the Second
Priority Collateral Trustee (including the reasonable fees and disbursements of
its counsel and such special counsel and other professionals and consultants as
the Second Priority Collateral Trustee elects to retain) (a) arising in
connection with the preparation, execution, delivery, modification and
termination of this Agreement, or the enforcement of any provisions hereof, or
(b) incurred or required to be advanced in connection with the administration of
the Trust Estate or the preservation, protection or defense of the Second
Priority Collateral Trustee’s rights under this Agreement and in and to the
Collateral and the Trust Estate.  The obligations of Rite Aid under this Section
6.03 shall survive the termination of this Agreement.
 
SECTION 6.04. Stamp and Other Similar Taxes.  Rite Aid agrees to indemnify and
hold harmless the Second Priority Collateral Trustee and each Secured Party from
any present or future claim or liability for any mortgage, stamp or other
similar tax and any penalties or interest with respect thereto, which may be
assessed, levied or collected by any jurisdiction in connection with this
Agreement and the Collateral Documents.  The obligations of Rite Aid under this
Section 6.04 shall survive the termination of this Agreement.
 
SECTION 6.05. Filing Fees, Excise Taxes, etc.  Rite Aid agrees to pay or to
reimburse the Second Priority Collateral Trustee for any and all amounts in
respect of all search,
 
16

--------------------------------------------------------------------------------


filing, recording and registration fees, taxes, excise taxes and other similar
imposts which may be payable or determined to be payable in respect of the
execution, delivery, performance and enforcement of this Agreement to the extent
the same may be paid or reimbursed by Rite Aid without subjecting the Second
Priority Collateral Trustee, the Senior Collateral Agent or any Secured Party to
any civil or criminal liability.  The obligations of Rite Aid under this Section
6.05 shall survive the termination of this Agreement.
 
SECTION 6.06. Indemnification.  h)Rite Aid and each of the Subsidiary
Guarantors, jointly and severally, agrees to pay, indemnify, and hold the Second
Priority Collateral Trustee harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement and the Collateral Documents; provided, however, that the Second
Priority Collateral Trustee shall not be indemnified under this clause to the
extent such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction to have resulted from the gross negligence or wilful
misconduct of the Second Priority Collateral Trustee.
 
(b)  In any suit, proceeding or action brought by the Second Priority Collateral
Trustee with respect to the Collateral or for any sum owing in respect of
Secured Obligations, or to enforce the provisions of any Collateral Document,
each of the Subsidiary Guarantors, jointly and severally, shall save, indemnify
and keep the Second Priority Collateral Trustee and each of the Secured Parties
harmless from and against all expense, loss or damage suffered by reason of any
defense, set-off, counterclaim, recoupment or reduction of liability whatsoever
incurred or suffered by the Second Priority Collateral Trustee or such Secured
Party, as the case may be, arising out of a breach by any Subsidiary Guarantor
of any obligation set forth in this Agreement, or any other Collateral Document
and all such obligations of each Subsidiary Guarantor shall be and remain
enforceable against and only against such Subsidiary Guarantor and shall not be
enforceable against the Second Priority Collateral Trustee or any Secured
Party.  The provisions of this Section 6.06 shall survive the termination of
this Agreement.
 
SECTION 6.07. Further Assurances.  At any time and from time to time, upon the
written request of the Second Priority Collateral Trustee, and at the joint and
several expense of Rite Aid and the Subsidiary Guarantors, Rite Aid and each
Subsidiary Guarantor shall promptly execute and deliver any and all such further
instruments and documents and take such further action as Second Priority
Collateral Trustee reasonably deems necessary or desirable in obtaining the full
benefits of this Agreement.  Without limitation of the foregoing or of any
requirement of any Second Priority Collateral Document, each Subsidiary
Guarantor agrees, from time to time, at its own expense to execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further mortgages, financing statements and continuations thereof, notices
of assignment, transfers, certificates, assurances and other instruments as may
be necessary or desirable, or as the Second Priority Collateral Trustee, and any
Second Priority Representative, or any Second Priority Debt Party through its
administrative agent, may reasonably request from time to time in order (i) to
carry out more effectively the purposes of this Agreement, (ii) to subject to
the liens and security interests created by any of the Second Priority
Collateral Documents in any of the properties, (iii) to perfect and maintain the
validity, effectiveness and priority of any of the Second Priority Collateral
Documents and the
 
17

--------------------------------------------------------------------------------


liens and security interests intended to be created thereby, (iv) to better
assure, convey, grant, assign, transfer, preserve, protect and confirm unto the
Second Priority Collateral Trustee the rights granted or now or hereafter
intended to be granted to the Second Priority Collateral Trustee under any
Second Priority Collateral Document or under any other instrument executed in
connection with any Second Priority Collateral Document to which it is or may
become a party, and (v) to enable the Second Priority Collateral Trustee to
exercise and enforce its rights and remedies hereunder and under each Second
Priority Collateral Document with respect to any Second Priority Collateral.
 
SECTION 6.08. Certain Duties.  The Second Priority Collateral Trustee’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with such Collateral in the same manner as it
customarily deals with similar collateral of other parties held by it.  The
Second Priority Collateral Trustee shall promptly deliver to each of the Second
Priority Representatives a copy of each notice, request, report or other
document delivered to it pursuant to the Second Priority Collateral Documents
(unless the Second Priority Collateral Trustee can reasonably determine that
such Second Priority Representative has already received the same).
 
SECTION 6.09. Exculpatory Provisions.  i)The Second Priority Collateral Trustee
shall not be responsible in any manner whatsoever for the correctness of any
recitals, statements, representations or warranties herein contained, all of
which are made solely by the Subsidiary Guarantors.  The Second Priority
Collateral Trustee makes no representations as to the value or condition of the
Trust Estate or any part thereof, or as to the title of the Subsidiary
Guarantors thereto or as to the security afforded by the Collateral Documents or
this Agreement or as to the validity, execution (except its own execution
thereof), enforceability, legality or sufficiency of the Collateral Documents or
this Agreement or of the Secured Obligations, and the Second Priority Collateral
Trustee shall incur no liability or responsibility with respect to any such
matters.  The Second Priority Collateral Trustee shall not be responsible for
insuring the Trust Estate or for the payment of taxes, charges, assessments or
Liens upon the Trust Estate or otherwise as to the maintenance of the Trust
Estate.
 
(b)  The Second Priority Collateral Trustee shall not be required to ascertain
or inquire as to the performance by Rite Aid or any other person of any of the
covenants or agreements contained herein, in any Collateral Document or in any
Secured Document.  Whenever it is necessary, or in the opinion of the Second
Priority Collateral Trustee advisable, for the Second Priority Collateral
Trustee to ascertain the amount of Secured Obligations then held by a Secured
Party, the Second Priority Collateral Trustee may rely on a certificate of such
Secured Party as to such amount, and if any Secured Party shall not provide such
information to the Second Priority Collateral Trustee, such Secured Party shall
not be entitled to receive payments hereunder (in which case the amounts
otherwise payable to such Secured Party shall be held in trust for such Secured
Party in the applicable Collateral Account) until such Secured Party has
provided such information to the Second Priority Collateral Trustee.
 
(c)  The Second Priority Collateral Trustee shall not be personally liable for
any action taken or omitted to be taken by it in accordance with this Agreement
or any Collateral Document or any Secured Document, except for such actions or
omissions that constitute gross
 
18

--------------------------------------------------------------------------------


negligence or wilful misconduct by the Second Priority Collateral Trustee as
determined by a court of competent jurisdiction.  The Second Priority Collateral
Trustee and its affiliates may make credit extensions to, accept deposits from
and generally engage in any kind of business with Rite Aid and its Subsidiaries
as though the Second Priority Collateral Trustee were not the collateral trustee
hereunder.  With respect to any Secured Obligations owing to it, the Second
Priority Collateral Trustee shall have the same rights and powers under this
Agreement as any Senior Secured Party or any Second Priority Debt Party, as the
case may be, and may exercise the same as though it were not the collateral
trustee hereunder.  The Second Priority Collateral Trustee, in its individual
capacity, may be either a Senior Secured Party or a Second Priority Debt Party.
 
SECTION 6.10. Delegation of Duties.  The Second Priority Collateral Trustee may
execute any of the trusts or powers hereof and perform any duty hereunder either
directly or by or through agents or attorneys-in-fact which it shall select with
due care.  The Second Priority Collateral Trustee shall not be responsible for
the negligence or misconduct of any agents or attorneys-in-fact selected by it.
 
SECTION 6.11. Reliance by Second Priority Collateral Trustee.  j)Whenever in the
administration of the trusts of this Agreement the Second Priority Collateral
Trustee shall deem it necessary or advisable that a matter be proved or
established in connection with the taking of any action hereunder by the Second
Priority Collateral Trustee, such matter (unless other evidence in respect
thereof be herein specifically prescribed) may be deemed to be conclusively
provided or established by a certificate of an officer of Rite Aid delivered to
the Second Priority Collateral Trustee, and such officers’ certificate shall be
full warranty to Second Priority Collateral Trustee for any action taken,
suffered or omitted in reliance thereon.
 
(b)  The Second Priority Collateral Trustee may consult with counsel, and any
opinion of such counsel (which may be in-house counsel for the Second Priority
Collateral Trustee) shall be full and complete authorization and protection in
respect of any action taken or suffered by it hereunder in accordance
therewith.  The Second Priority Collateral Trustee shall have the right at any
time to seek instructions concerning the administration of the Trust Estate from
any court of competent jurisdiction.
 
(c)  The Second Priority Collateral Trustee may rely, and shall be fully
protected in acting, upon any resolution, statement, certificate, instrument,
opinion, report, notice, request, consent, order, bond or other paper or
document which it has no reason to believe to be other than genuine and to have
been signed or presented by the proper party or parties or, in the case of
telecopies and telexes, to have been sent by the proper party or parties.  The
Second Priority Collateral Trustee may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
certificates or opinions furnished to the Second Priority Collateral Trustee and
conforming to the requirements of this Agreement or any Collateral Document.
 
(d)  The Second Priority Collateral Trustee shall not be under any obligation to
exercise any of the rights or powers vested in the Second Priority Collateral
Trustee by this Agreement unless the Second Priority Collateral Trustee shall
have been provided adequate security and indemnity against the costs, expenses
and liabilities which may be incurred by it in
 
19

--------------------------------------------------------------------------------


compliance with such request or direction, including such reasonable advances as
may be requested by the Second Priority Collateral Trustee.
 
SECTION 6.12. Limitations on Duties of Second Priority Collateral Trustee.  The
Second Priority Collateral Trustee shall not be liable with respect to any
action taken or omitted to be taken by it in accordance with the direction of
the Second Priority Instructing Group.  Except as otherwise expressly provided
herein, the Second Priority Collateral Trustee shall not be under any obligation
to take any action which is discretionary with the Second Priority Collateral
Trustee under the provisions hereof except upon the written request of the
Second Priority Instructing Group.  The Second Priority Collateral Trustee shall
make available for inspection and copying by any Secured Party each certificate
or other paper furnished to the Second Priority Collateral Trustee by Rite Aid
or any Subsidiary Guarantor under or in respect of this Agreement, any
Collateral Document or any portion of the Trust Estate.
 
SECTION 6.13. Funds to be Held in Trust.  All funds received by the Second
Priority Collateral Trustee under or pursuant to any provision of this Agreement
shall be held in trust for the purposes for which they were paid or are held in
accordance with the provisions hereof.
 
SECTION 6.14. Resignation of the Second Priority Collateral Trustee.  k)The
Second Priority Collateral Trustee may at any time, by giving 30 days’ prior
written notice to Rite Aid and the Secured Parties, resign and be discharged of
the responsibilities hereby created, such resignation to become effective upon
the earlier of (i) 60 days from the date of such notice and (ii) the appointment
of a successor collateral trustee or collateral trustees by the Second Priority
Instructing Group (subject, if no Triggering Event has occurred, to the approval
of Rite Aid, which approval shall not be unreasonably delayed or withheld).  If
no successor collateral trustee or collateral trustees shall be appointed and
approved within 60 days from the date of the giving of the aforesaid notice of
resignation, the Second Priority Collateral Trustee (notwithstanding the
termination of all of its other duties and obligations hereunder by reason of
such resignation) shall, or any Senior Secured Party, Second Priority Debt Party
or Rite Aid may, apply to any court of competent jurisdiction to appoint a
successor collateral trustee or collateral trustees (which may be an individual
or individuals) to act until such time, if any, as a successor collateral
trustee or collateral trustees shall have been appointed as above provided.  Any
successor collateral trustee or collateral trustees so appointed by such court
shall immediately and without further act be superseded by any successor
collateral trustee or collateral trustees approved by the Second Priority
Instructing Group as above provided.
 
(b)  If at any time the Second Priority Collateral Trustee shall resign or
otherwise become incapable of acting, or if at any time a vacancy shall occur in
the office of the Second Priority Collateral Trustee for any other cause, a
successor collateral trustee or collateral trustees may be appointed by the
Second Priority Instructing Group (subject, if no Triggering Event has occurred,
to the approval of Rite Aid, which approval shall not be unreasonably delayed or
withheld), and the powers, duties, authority and title of the predecessor
collateral trustee or collateral trustees terminated and canceled without
procuring the resignation of such predecessor collateral trustee or collateral
trustees, and without any other formality (except as may be required by
applicable law) other than appointment and designation of a successor collateral
trustee or collateral trustees in writing, duly acknowledged, delivered to the
predecessor
 
20

--------------------------------------------------------------------------------


collateral trustee or collateral trustees, and filed for record in each public
office, if any, in which this Agreement is required to be filed.
 
(c)  The appointment and designation referred to in Section 6.14(b) shall, after
any required filing, be full evidence of the right and authority to make the
same and of all the facts therein recited, and this Agreement shall vest in such
successor collateral trustee or collateral trustees, without any further act,
deed or conveyance, all of the estate and title of its predecessor or their
predecessors, and upon such filing for record the successor collateral trustee
or collateral trustees shall become fully vested with all the estates,
properties, rights, powers, trusts, duties, authority and title of its
predecessor or their predecessors.  Such predecessor or predecessors shall,
nevertheless, on the written request of the Second Priority Instructing Group or
its or their successor collateral trustee or collateral trustees, execute and
deliver an instrument transferring to such successor or successors all the
estates, properties, rights, powers, trusts, duties, authority and title of such
predecessor or predecessors hereunder and shall deliver all securities and funds
held by it or them to such successor collateral trustee or collateral trustees.
 
(d)  Any required filing for record of the instrument appointing a successor
collateral trustees as herein above provided shall be at the expense of Rite
Aid.
 
SECTION 6.15. Status of Successors to Second Priority Collateral
Trustee.  Except as permitted by Section 6.14, every successor to the Second
Priority Collateral Trustee appointed pursuant to Section 6.14 shall be a bank
or trust company in good standing and having power so to act, incorporated under
the laws of the United States or any State thereof or the District of Columbia,
and having its principal corporate trust office within the forty-eight
contiguous States, and shall also have capital, surplus and undivided profits of
not less than $250,000,000.
 
SECTION 6.16. Merger of Second Priority Collateral Trustee.  Any corporate
Person into which Second Priority Collateral Trustee may be merged, or with
which it may be consolidated, or any company resulting from any merger or
consolidation to which Second Priority Collateral Trustee shall be a party,
shall be Second Priority Collateral Trustee under this Agreement without the
execution or filing of any paper or any further act on the part of the parties
hereto.
 
SECTION 6.17. Appointment of Additional and Separate Second Priority Collateral
Trustee.  Whenever (i) the Second Priority Collateral Trustee shall deem it
necessary or prudent in order to conform to any law of any jurisdiction in which
all or any part of the Collateral shall be situated or to make any claim or
bring any suit with respect to or in connection with the Collateral, or (ii) the
Second Priority Collateral Trustee shall be advised by counsel satisfactory to
it that it is so necessary or prudent in the interest of the Second Priority
Debt Parties, then in any such case, the Second Priority Collateral Trustee
shall execute and deliver from time to time all instruments and agreements
necessary or proper to constitute another bank or trust company or one or more
persons approved by the Second Priority Collateral Trustee either to act as
additional trustee or trustees of all or any part of the Trust Estate, jointly
with the Second Priority Collateral Trustee, or to act as separate trustee or
trustees of all or any part of the Trust Estate, in any such case with such
powers and on substantially the same terms and conditions as set forth in this
Agreement, and to vest in such bank, trust
 
21

--------------------------------------------------------------------------------


company or person as such additional trustee or separate trustee, as the case
may be, any property, title, right or power of the Second Priority Collateral
Trustee deemed necessary or advisable by the Second Priority Collateral
Trustee.  Each of the Subsidiary Guarantors hereby consents to all actions taken
by the Second Priority Collateral Trustee under the foregoing provisions of this
Section 6.17.
 
SECTION 6.18. Removal of Second Priority Collateral Trustee.  The Second
Priority Collateral Trustee may be removed and discharged from the
responsibilities hereby created at any time by the Second Priority Instructing
Group.  The Second Priority Instructing Group may appoint a successor trustee
with the consent of Rite Aid (such consent not to be unreasonably
withheld).  The removal and discharge of the Second Priority Collateral Trustee
shall be effective upon appointment of such successor trustee and such successor
trustee’s acceptance of its appointment.
 
 
ARTICLE VII
 
Release of Collateral;
Expiration of Certain Rights
 
SECTION 7.01. Releases of Collateral.  At any time during which no Triggering
Event has occurred and is continuing:
 
(a)  If any Collateral is to be disposed of in a disposition that is permitted
by the Senior Debt Documents and the Second Priority Debt Documents, then the
Liens in favor of the Secured Parties under the Collateral Documents with
respect to such Collateral (but not the proceeds thereof) will be released
automatically upon consummation of such disposition, without the need for any
consent or approval by any Secured Party, and the Second Priority Collateral
Trustee, the Senior Collateral Agent, the Senior Representatives and the Second
Priority Representatives, at the expense of Rite Aid, shall execute such
documents as are reasonably necessary to effectuate such release.
 
(b)  Notwithstanding anything to the contrary in any Second Priority Debt
Document, at such time as the Senior Lien in any Collateral is released, the
Second Priority Lien in such Collateral shall automatically terminate and be
released without the need for any action or consent by or from the Second
Priority Collateral Trustee, the Second Priority Instructing Group or any Second
Priority Debt Party so long as (i) no Lien securing any Indebtedness remains on
such Collateral and (ii) after giving effect to any release of the Second
Priority Lien in such Collateral, at least $300,000,000 in aggregate principal
amount of Indebtedness shall remain outstanding under the Senior Facilities.
 
(c)  Notwithstanding anything to the contrary in any Second Priority Debt
Document, at such time as a Subsidiary Guarantor ceases to guarantee or be an
obligor in respect of, or to pledge any of its assets to secure, any Senior
Obligations, such Subsidiary Guarantor shall be automatically released from all
its obligations under the Second Priority Subsidiary Guarantee Agreement and the
other Second Priority Collateral Documents without the need for any action or
consent by or from the Second Priority Collateral Trustee, the Second Priority
 
22

--------------------------------------------------------------------------------


Instructing Group or any Second Priority Debt Party so long as (i) such
Subsidiary Guarantor ceases to guarantee or be an obligor in respect of, or to
pledge its assets to secure, any Indebtedness that is secured by the Collateral
and (ii) after giving effect to any such release, at least $300,000,000 in
aggregate principal amount of Indebtedness shall remain outstanding under the
Senior Facilities.
 
(d)  The Lien of any Collateral Document may, at any time, be released in whole
or in part by the Senior Collateral Agent (in the case of the Senior Lien) or
the Second Priority Collateral Trustee (in the case of the Second Priority Lien)
pursuant to written directions signed by the Majority Senior Parties (or the
Senior Collateral Agent on behalf of the Majority Senior Parties) or the Second
Priority Instructing Group, respectively; provided that the release of all or
substantially all of the Senior Collateral shall require the written consent of
all the Senior Lenders and, to the extent provided in the applicable Additional
Senior Debt Documents, the Additional Senior Debt Parties and the release of all
or substantially all of the Second Priority Collateral shall require the written
consent of all Second Priority Secured Parties.
 
 
ARTICLE VIII
 
Miscellaneous
 
SECTION 8.01. Amendments, Supplements and Waivers.  Except as otherwise provided
in Section 8.12, the Majority Senior Parties (or the Senior Collateral Agent
acting with the approval of the Majority Senior Parties) and the Second Priority
Instructing Group (and with respect to any such amendment, supplement or waiver
(i) which by the terms of this Agreement requires Rite Aid’s consent or which
increases the obligations or reduces the rights of Rite Aid or any Subsidiary
Guarantor, with the consent of Rite Aid, (ii) which by the terms of this
Agreement requires the Second Priority Collateral Trustee’s consent or which
increases the obligations or reduces the rights of the Second Priority
Collateral Trustee, with the consent of the Second Priority Collateral Trustee,
(iii) which by its terms adversely affects the rights of the Second Priority
Debt Parties under a particular Second Priority Facility, as the case may be, in
a manner materially different from its effect on the other Second Priority
Facilities, with the consent of the Representative for such Second Priority
Facility and (iv)  which by its terms adversely affects the rights of the
Additional Senior Debt Parties under a particular Additional Senior Debt
Facility, as the case may be, in a manner materially different from its effect
on the other Additional Senior Debt Facilities, with the consent of the
Representative for such Additional Senior Debt Facility) may from time to time
amend, supplement or waive any provision hereof.  Any such amendment, supplement
or waiver shall be in writing and shall be binding upon the Secured Parties and
their respective successors and assigns.
 
SECTION 8.02. Notices.  All notices, requests, demands and other communications
provided for or permitted hereunder shall be in writing (including telecopy
communications) and shall be sent by mail, telecopier or hand delivery:
 
23

--------------------------------------------------------------------------------


 
(i)  If to Rite Aid or any Subsidiary Guarantor, to Rite Aid, at its address at:
30 Hunter Lane, Camp Hill, PA 17011, Attention of General Counsel, telecopy
717-975-5905;
 
(ii)  If to the Second Priority Collateral Trustee, to: Wilmington Trust
Company, Rodney Square North, 1100 North Market Street, Wilmington,
DE  19890-0001,  Attention of Corporate Trust Administration, telecopy
302-651-8882;
 
(iii)  If to the original Senior Collateral Agent, to it at: Citicorp North
America, Inc., 388 Greenwich Street, New York, NY 10013, Attention of Thomas
Halsch, telecopy 646-328-3784;
 
(iv)  If to the trustee for the 2016 10.375% Notes, to The Bank of New York
Mellon Trust Company, N.A. 2 North LaSalle Street, Suite 1020, Chicago, IL
60602, Attention of Corporate Trust Administration, telecopy 312-827-8542;
 
(v)  If to the trustee for the 2017 7.5% Notes, to The Bank of New York Mellon
Trust Company, N.A. 2 North LaSalle Street, Suite 1020, Chicago, IL 60602,
Attention of Corporate Trust, telecopy 312-827-8542; and
 
(vi)  If to any other Second Priority Representative or Senior Representative,
to it at the address specified by it in the Representative Supplement delivered
by it pursuant to Section 8.12.
 
All such notices, requests, demands and communications shall be deemed to have
been duly given or made, when delivered by hand or when telecopied.  Any party
hereto may from time to time change the address to which notices are to be given
to it hereunder by giving written notice of such new address to the other
parties to this Agreement.
 
SECTION 8.03. Headings.  Headings used in this Agreement are for convenience
only and shall not affect the construction of this Agreement.
 
SECTION 8.04. Severability.  If any one or more of the provisions contained in
this Agreement should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction).  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
 
SECTION 8.05. Dealings with the Subsidiary Guarantors.  Upon any application or
demand by Rite Aid or any Subsidiary Guarantor to the Second Priority Collateral
Trustee or the Senior Collateral Agent to take or permit any action under any of
the provisions of this Agreement or under any Collateral Document, Rite Aid or
such Subsidiary Guarantor, as appropriate, shall furnish to the Second Priority
Collateral Trustee or the Senior Collateral Agent a certificate of an
appropriate officer stating that all conditions precedent, if any, provided for
in this Agreement or such Collateral Document, as the case may be, relating to
the proposed action
 
24

--------------------------------------------------------------------------------


have been complied with, except that in the case of any such application or
demand as to which the furnishing of such documents is specifically required by
any provision of this Agreement or any Collateral Document relating to such
particular application or demand, no additional certificate or opinion need be
furnished.
 
SECTION 8.06. Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and each of the Secured Parties and
their respective successors and assigns, and nothing herein or in any Collateral
Document is intended or shall be construed to give any other person any right,
remedy or claim under, to or in respect of this Agreement, the Collateral or the
Trust Estate.  Each of the Representatives in respect of each Debt Facility
represents that it has the authority to enter into this Agreement on behalf of
the Secured Parties that are party to the Senior Debt Documents or Second
Priority Debt Documents relating to such Debt Facility and that this Agreement
will be binding on such Secured Parties, assuming their due authorization,
execution and delivery of such Senior Debt Documents or Second Priority Debt
Documents.
 
SECTION 8.07. Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS, EXCEPT AS REQUIRED BY MANDATORY
PROVISIONS OF LAW.
 
SECTION 8.08. Counterparts.  This Agreement may be executed in separate
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same instrument.  Delivery of an executed signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.
 
SECTION 8.09. Consent to Jurisdiction and Service of Process.  l)Rite Aid and
each Subsidiary Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any Collateral Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that, to the extent permitted by
applicable law, all claims in respect of any such action or proceeding may be
heard and determined in such New York State or, to the extent permitted by law,
in such Federal court.  Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that the Senior
Collateral Agent, the Second Priority Collateral Trustee or any other Secured
Party may otherwise have to bring any action or proceeding relating to this
Agreement or the other Secured Documents against Rite Aid or any Subsidiary
Guarantor or its properties in the courts of any jurisdiction.
 
(b)  Rite Aid and each Subsidiary Guarantor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising
 
25

--------------------------------------------------------------------------------


out of or relating to this Agreement in any New York State or Federal
court.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
 
(c)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 8.02.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
 
SECTION 8.10. Waiver Of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 8.11. Additional Subsidiary Guarantors.  Pursuant to the Senior Debt
Documents and the Second Priority Debt Documents, certain wholly owned Domestic
Subsidiaries of Rite Aid which are acquired or organized after the 2009
Restatement Effective Date are required to enter into this Agreement as provided
therein.  Upon execution and delivery by a Subsidiary of Rite Aid of an
instrument in the form of Annex 2, such Subsidiary shall become a Subsidiary
Guarantor hereunder with the same force and effect as if originally named as a
Subsidiary Guarantor herein.  The execution and delivery of such instrument
shall not require the consent of any other party hereunder, and will be
acknowledged by the Second Priority Collateral Trustee and the Senior Collateral
Agent. The rights and obligations of each Subsidiary Guarantor hereunder shall
remain in full force and effect notwithstanding the addition of any new
Subsidiary Guarantor as a party to this Agreement.
 
SECTION 8.12. Additional Debt.  To the extent, but only to the extent, permitted
by the provisions of the Senior Debt Documents and the Second Priority Debt
Documents, Rite Aid may incur or issue and sell one or more series or classes of
Second Priority Debt and one or more series or classes of Senior
Facilities.  Any such additional class or series of Second Priority Debt (the
“Second Priority Class Debt”) may be secured by the Second Priority Lien and may
be Guaranteed by the Subsidiary Guarantors on a subordinated basis, in each case
under and pursuant to the Second Priority Collateral Documents, if and subject
to the condition that the Representative of any such Second Priority Class Debt
(each, a “Second Priority Class Debt Representative”), acting on behalf of the
holders of such Second Priority Class Debt (such Representative and holders in
respect of any Second Priority Class Debt being referred to as the “Second
Priority Class Debt Parties”), becomes a party to this Agreement by satisfying
conditions (i) through (vi), as applicable, of the immediately succeeding
paragraph.  Any such additional class or series of Senior Facilities (the
“Senior Class Debt”; and the Senior Class Debt and Second Priority Class Debt,
collectively, the “Class Debt”) may be secured by the Senior Lien and may be
Guaranteed by the Subsidiary Guarantors on a senior basis, in each case under
 
26

--------------------------------------------------------------------------------


and pursuant to the Senior Collateral Documents, if and subject to the condition
that the Representative of any such Senior Class Debt (each, a “Senior Class
Debt Representative”; and the Senior Class Debt Representatives and Second
Priority Class Debt Representatives, collectively, the “Class Debt
Representatives”), acting on behalf of the holders of such Senior Class Debt
(such Representative and holders in respect of any such Senior Class Debt being
referred to as the “Senior Class Debt Parties”; and the Senior Class Debt
Parties and Second Priority Class Debt Parties, collectively, the “Class Debt
Parties”), becomes a party to this Agreement by satisfying the conditions set
forth in clauses (i) through (vi), as applicable, of the immediately succeeding
paragraph.
 
In order for a Class Debt Representative to become a party to this Agreement:
 
(i)  such Class Debt Representative shall have executed and delivered an
instrument substantially in the form of Annex 3 (if such Representative is a
Second Priority Class Debt Representative) or Annex 4 (if such Representative is
a Senior Class Debt Representative) (with such changes as may be approved by the
Senior Collateral Agent and such Class Debt Representative) pursuant to which it
becomes a Representative hereunder, and the Class Debt in respect of which such
Class Debt Representative is the Representative and the related Class Debt
Parties become subject hereto and bound hereby;
 
(ii)  Rite Aid shall have delivered to the Senior Collateral Agent and the
Second Priority Collateral Trustee true and complete copies of each of the
Second Priority Debt Documents or Senior Debt Documents, as applicable, relating
to such Class Debt, certified as being true and correct by a Financial Officer
of Rite Aid;
 
(iii)  in the case of any Second Priority Class Debt, all filings, recordations
and/or amendments or supplements to the Second Priority Collateral Documents
necessary or desirable in the opinion of the Second Priority Collateral Trustee
to confirm and perfect the Second Priority Lien’s securing the relevant Second
Priority Debt Obligations relating to such Class Debt shall have been made,
executed and/or delivered (or, with respect to any such filings or recordations,
acceptable provisions to perform such filings or recordings have been taken in
the reasonable judgment of Second Priority Collateral Trustee), and all fees and
taxes in connection therewith shall have been paid;
 
(iv)  in the case of any Senior Class Debt, all filings, recordations and/or
amendments or supplements to the Senior Collateral Documents necessary or
desirable in the opinion of the Senior Collateral Agent to confirm and perfect
the Senior Liens securing the relevant Senior Obligations relating to such Class
Debt shall have been made, executed and/or delivered (or, with respect to any
such filings or recordations, acceptable provisions to perform such filings or
recordings have been taken in the reasonable judgment of the Senior Collateral
Agent), and all fees and taxes in connection therewith shall have been paid;
 
(v)  the Second Priority Debt Documents or Senior Debt Documents, as applicable,
relating to such Class Debt shall provide, in a manner reasonably satisfactory
to the Senior Collateral Agent and the Second Priority Collateral Trustee, that
each Class
 
27

--------------------------------------------------------------------------------


Debt Party with respect to such Class Debt will be subject to and bound by the
provisions of this Agreement in its capacity as a holder of such Class Debt; and
 
(vi)  the Senior Collateral Agent and the Second Priority Collateral Trustee
shall have received such opinions of outside counsel to Rite Aid and such Class
Debt Representative as any of them may request and such other documents relating
to the matters referred to in clauses (i), (ii), (iii) and (iv) as any of them
may reasonably request, and such opinions and other documents shall be
satisfactory in form and substance to the Senior Collateral Agent and the Second
Priority Collateral Trustee.
 
Notwithstanding anything to the contrary contained herein (including Section
8.01 hereof) or in any Second Priority Collateral Document, any filings,
recordations or amendments or supplements contemplated by clause (iii) or (iv)
above (x) shall be subject to the prior approval of the Senior Collateral Agent,
Second Priority Collateral Trustee (but only with respect to such filings,
recordings or amendments or supplements contemplated by clause (iii) above) and
Rite Aid and (y) in the case of any such amendment or supplement to a Second
Priority Collateral Document, shall be entered into by Rite Aid, the Subsidiary
Guarantors, the Second Priority Collateral Trustee and consented to by the
Senior Collateral Agent and the relevant Class Debt Representative, but shall
not require the consent or approval of any other Senior Secured Party or Second
Priority Secured Party, and shall become effective upon satisfaction of each of
the conditions set forth above.
 
SECTION 8.13. Bailee for Perfection.  The Senior Collateral Agent hereby
acknowledges that, to the extent that it holds, or a third party holds on its
behalf, possession of Collateral pursuant to the Senior Collateral Documents
which is also Collateral under the Second Priority Collateral Documents, such
possession is also for the benefit of the Second Priority Collateral Trustee and
the Second Priority Secured Parties to the extent required to perfect their
security interest in such Collateral.  Nothing in the preceding sentence shall
be construed to impose any additional duty on the Senior Collateral Agent with
respect to such Collateral or provide the Second Priority Collateral Trustee or
any Second Priority Secured Party with any rights with respect to such
Collateral beyond those specified in this Agreement.
 
SECTION 8.14. Restatement of Existing Agreement.  The parties hereto confirm
that this Agreement constitutes an amendment and restatement of the Collateral
Trust and Intercreditor Agreement dated as of June 27, 2001, as amended and
restated as of May 28, 2003,  and as further amended prior to the 2009 Amendment
and Restated Effective Date (the “Original Intercreditor Agreement”), among Rite
Aid, the subsidiary guarantors party thereto, Wilmington Trust Company, as the
Second Priority Collateral Trustee, Citicorp North America, Inc., and certain
Second Priority Representatives.  In accordance with Sections 6.12 and 8.01 of
the Original Intercreditor Agreement, (i) CNAI, with the consent and authority
of the Majority Senior Parties, and (ii) The Bank of New York Mellon Trust
Company, N.A., in its capacity as the Second Priority Representative which, by
reason of the 2017 7.5% Notes and the 2016 10.375% Notes in the aggregate
representing a majority of the current aggregate amount of outstanding Second
Priority Debt Obligations, constitutes the sole member of the Second Priority
Instructing Group, hereby consent to the execution and delivery of, and
authorize and instruct the Second Priority Collateral Trustee to execute and
deliver, this Agreement.
 
28

--------------------------------------------------------------------------------


 
SECTION 8.15. Incorporation by Reference.  In connection with its execution of
this Agreement, The Bank of New York Mellon Trust Company, N.A., in its capacity
as Trustee and Class Representative of each of the 7.5% Senior Secured Notes due
2017 and 10.375% Senior Secured Notes due 2016, is entitled to all rights,
privileges and protections, immunities, benefits and indemnities provided by the
Company to it pursuant to each of the 2017 7.5% Note Indenture and 2016 10.375%
Note Indenture.
 
 
29

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 



 
RITE AID CORPORATION,
         
By:
    /s/ Frank Vitrano
 
Name: Frank Vitrano
 
Title:    Senior Executive Vice President,
 
Chief Financial Officer and Chief Administrative Officer:
 
 




 
THE SUBSIDIARY GUARANTORS LISTED ON ANNEX 1 HERETO,
 
     
By:
    /s/ Marc Strassler
 
Name: Marc Strassler
 
Title:    Senior Vice President & Assistant Secretary
 
 
   




 
THE SUBSIDIARY GUARANTORS LISTED ON ANNEX 2 HERETO,
     
By:
    /s/ Marc Strassler
 
Name: Marc Strassler
 
Title:    Authorized Signatory
       




 
WILMINGTON TRUST COMPANY, as Second Priority Collateral Trustee,
     
By
    /s/ James A Hanley
 
Name: James A. Hanley
 
Title:   Vice President
       

 

 
30

--------------------------------------------------------------------------------







 
CITICORP NORTH AMERICA, INC., as Senior Collateral Agent,
     
By
    /s/ Brendan Mackay
 
Name: Brendan Mackay
 
Title:    Vice President
       

 
 

 
31

--------------------------------------------------------------------------------







 
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee under the 2017 7.5%
Note Indenture,
     
By
     /s/ D.G. Donovan
 
Name: D.G. Donovan
 
Title:    Vice President
       




 
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. as Trustee under the 2016
10.375% Note Indenture,
     
By
    /s/ D.G. Donovan
 
Name: D.G. Donovan
 
Title:    Vice President
 
       







32

--------------------------------------------------------------------------------


 
Annex 1 to the
Collateral Trust and Intercreditor Agreement
 
SUBSIDIARY GUARANTORS
 


 
 
1.
112 Burleigh Avenue Norfolk, LLC

 
2.
1515 West State Street Boise, Idaho, LLC

 
3.
1740 Associates, L.L.C.

 
4.
3581 Carter Hill Road–Montgomery Corp.

 
5.
4042 Warrensville Center Road – Warrensville Ohio, Inc.

 
6.
5277 Associates, Inc.

 
7.
537 Elm Street Corp.

 
8.
5600 Superior Properties, Inc.

 
9.
657-659 Broad St. Corp.

 
10.
764 South Broadway-Geneva, Ohio, LLC

 
11.
Ann & Government Streets - Mobile, Alabama, LLC

 
12.
Apex Drug Stores, Inc.

 
13.
Broadview and Wallings-Broadview Heights Ohio, Inc.

 
14.
Brooks Pharmacy, Inc.

 
15.
Central Avenue and Main Street - Petal, MS, LLC

 
16.
Eagle Managed Care Corp.

 
17.
Eckerd Corporation

 
18.
Eckerd Fleet, Inc.

 
19.
EDC Drug Stores, Inc.

 
20.
Eighth and Water Streets – Urichsville, Ohio, LLC

 
21.
England Street-Asheland Corporation

 
22.
Fairground, L.L.C.

 
 

--------------------------------------------------------------------------------


 
23.
GDF, Inc.

 
24.
Genovese Drug Stores, Inc.

 
25.
Gettysburg and Hoover-Dayton, Ohio, LLC

 
26.
Harco, Inc.

 
27.
K & B Alabama Corporation

 
28.
K & B Louisiana Corporation

 
29.
K & B Mississippi Corporation

 
30.
K & B Services, Incorporated

 
31.
K & B Tennessee Corporation

 
32.
K&B Texas Corporation

 
33.
K & B, Incorporated

 
34.
Keystone Centers, Inc.

 
35.
Lakehurst and Broadway Corporation

 
36.
Maxi Drug North, Inc.

 
37.
Maxi Drug South, L.P.

 
38.
Maxi Drug, Inc.

 
39.
Maxi Green Inc.

 
40.
Mayfield & Chillicothe Roads – Chesterland, LLC

 
41.
MC Woonsocket, Inc.

 
42.
Munson & Andrews, LLC

 
43.
Name Rite, L.L.C.

 
44.
Northline & Dix – Toledo – Southgate, LLC

 
45.
P.J.C. Distribution, Inc.

 
46.
P.J.C. Realty Co., Inc.

 
47.
Patton Drive and Navy Boulevard Property Corporation

 
 
2

--------------------------------------------------------------------------------


 
48.
Paw Paw Lake Road & Paw Paw Avenue–Coloma, Michigan, LLC

 
49.
PDS-1 Michigan, Inc.

 
50.
Perry Distributors, Inc.

 
51.
Perry Drug Stores, Inc.

 
52.
PJC Dorchester Realty LLC

 
53.
PJC East Lyme Realty LLC

 
54.
PJC Haverhill Realty LLC

 
55.
PJC Hermitage Realty LLC

 
56.
PJC Hyde Park Realty LLC

 
57.
PJC Lease Holdings, Inc.

 
58.
PJC Manchester Realty LLC

 
59.
PJC Mansfield Realty LLC

 
60.
PJC New London Realty LLC

 
61.
PJC of Cranston, Inc.

 
62.
PJC of East Providence, Inc.

 
63.
PJC of Massachusetts, Inc.

 
64.
PJC of Rhode Island, Inc.

 
65.
PJC of Vermont Inc.

 
66.
P.J.C. of West Warwick, Inc.

 
67.
PJC Peterborough Realty LLC

 
68.
PJC Providence Realty LLC

 
69.
PJC Realty MA, Inc.

 
70.
PJC Realty N.E. LLC

 
71.
PJC Revere Realty LLC

 
72.
PJC Special Realty Holdings, Inc.

 
 
3

--------------------------------------------------------------------------------


 
73.
Ram-Utica, Inc.

 
74.
RDS Detroit, Inc.

 
75.
Read's Inc.

 
76.
Rite Aid Drug Palace, Inc.

 
77.
Rite Aid Hdqtrs. Corp.

 
78.
Rite Aid of Alabama, Inc.

 
79.
Rite Aid of Connecticut, Inc.

 
80.
Rite Aid of Delaware, Inc.

 
81.
Rite Aid of Florida, Inc.

 
82.
Rite Aid of Georgia, Inc.

 
83.
Rite Aid of Illinois, Inc.

 
84.
Rite Aid of Indiana, Inc.

 
85.
Rite Aid of Kentucky, Inc.

 
86.
Rite Aid of Maine, Inc.

 
87.
Rite Aid of Maryland, Inc.

 
88.
Rite Aid of Massachusetts, Inc.

 
89.
Rite Aid of Michigan, Inc.

 
90.
Rite Aid of New Hampshire, Inc.

 
91.
Rite Aid of New Jersey, Inc.

 
92.
Rite Aid of New York, Inc.

 
93.
Rite Aid of North Carolina, Inc.

 
94.
Rite Aid of Ohio, Inc.

 
95.
Rite Aid of Pennsylvania, Inc.

 
96.
Rite Aid of South Carolina, Inc.

 
97.
Rite Aid of Tennessee, Inc.

 
 
4

--------------------------------------------------------------------------------


 
98.
Rite Aid of Vermont, Inc.

 
99.
Rite Aid of Virginia, Inc.

 
100.
Rite Aid of Washington, D.C., Inc.

 
101.
Rite Aid of West Virginia, Inc.

 
102.
Rite Aid Realty Corp.

 
103.
Rite Aid Rome Distribution Center, Inc.

 
104.
Rite Aid Services, L.L.C.

 
105.
Rite Aid Transport, Inc.

 
106.
RX Choice, Inc.

 
107.
Seven Mile and Evergreen – Detroit, LLC

 
108.
Silver Springs Road – Baltimore, Maryland/One, LLC

 
109.
Silver Springs Road – Baltimore, Maryland/Two, LLC

 
110.
State & Fortification Streets – Jackson, Mississippi, LLC

 
111.
State Street and Hill Road – Gerard, Ohio, LLC

 
112.
The Lane Drug Company

 
113.
Thrift Drug Services, Inc.

 
114.
Thrift Drug, Inc.

 
115.
Thrifty Corporation

 
116.
Thrifty PayLess, Inc.

 
117.
Tyler and Sanders Roads, Birmingham - Alabama, LLC

 


5

--------------------------------------------------------------------------------


 
Annex 2 to the
Collateral Trust and Intercreditor Agreement

 
Subsidiary Guarantors
 


 
 
1.
Rite Fund, Inc.

 
 
2.
Rite Investments Corp.

 
 
3.
Rite Aid Hdqtrs. Funding, Inc.

 
 
4.
EDC Licensing, Inc.

 
 
5.
JCG Holdings (USA), Inc.

 
 
6.
JCG (PJC) USA, LLC

 
 
7.
The Jean Coutu Group (PJC) USA, Inc.

 







--------------------------------------------------------------------------------

 
 
Annex 2 to the
Collateral Trust and Intercreditor Agreement
 
 
SUPPLEMENT NO.    dated as of     , to the AMENDED AND RESTATED COLLATERAL TRUST
AND INTERCREDITOR AGREEMENT dated as of June 27, 2001, as amended and restated
as of May 28, 2003, as further amended and restated as of June 5, 2009 (the
“Collateral Trust and Intercreditor Agreement”), among Rite Aid Corporation
(“Rite Aid”), certain subsidiaries of Rite Aid (each a “Subsidiary Guarantor”),
Wilmington Trust Company, a Delaware banking corporation, as Second Priority
Collateral Trustee for the holders from time to time of the Second Priority Debt
Obligations, Citicorp North America, Inc., a Delaware corporation, as Senior
Collateral Agent for the Senior Secured Parties under the Senior Collateral
Documents, and each other Second Priority Representative and Senior
Representatives from time to time a party thereto.
 
A.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Collateral Trust and Intercreditor
Agreement, including the Definitions Annex referred to therein.
 
B.  The Subsidiary Guarantors have entered into the Collateral Trust and
Intercreditor Agreement.  Pursuant to the Senior Credit Agreement, certain
Additional Senior Debt Documents and certain Second Priority Debt Documents,
certain newly acquired or organized Domestic Subsidiaries of Rite Aid are
required to enter into the Collateral Trust and Intercreditor
Agreement.  Section 8.11 of the Collateral Trust and Intercreditor Agreement
provides that such Subsidiaries may become party to the Collateral Trust and
Intercreditor Agreement by execution and delivery of an instrument in the form
of this Supplement.  The undersigned Subsidiary (the “New Subsidiary Guarantor”)
is executing this Supplement in accordance with the requirements of the Senior
Credit Agreement in order to induce the Senior Lenders to make additional
extensions of credit thereunder and as consideration for extensions of credit
previously made, and in accordance with any applicable requirements of the
Second Priority Debt Documents and Additional Senior Debt Documents.
 
Accordingly, the Second Priority Collateral Trustee, the Senior Collateral Agent
and the New Subsidiary Guarantor agree as follows:
 
SECTION 1.  In accordance with Section 8.11 of the Collateral Trust and
Intercreditor Agreement, the New Subsidiary Guarantor by its signature below
becomes a Subsidiary Guarantor under the Collateral Trust and Intercreditor
Agreement with the same force and effect as if originally named therein as a
Subsidiary Guarantor, and the New Subsidiary Guarantor hereby agrees to all the
terms and provisions of the Collateral Trust and Intercreditor Agreement
applicable to it as a Subsidiary Guarantor thereunder.  Each reference to a
“Subsidiary Guarantor” in the Collateral Trust and Intercreditor Agreement shall
be deemed to include the New Subsidiary Guarantor.  The Collateral Trust and
Intercreditor Agreement is hereby incorporated herein by reference.
 
 

--------------------------------------------------------------------------------


SECTION 2.  The New Subsidiary Guarantor represents and warrants to the Second
Priority Collateral Trustee, the Senior Collateral Agent and the other Secured
Parties that this Supplement has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms.
 
SECTION 3.  This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Supplement shall become effective when each of the Second
Priority Collateral Trustee and the Senior Collateral Agent shall have received
a counterpart of this Supplement that bears the signature of the New Subsidiary
Guarantor.  Delivery of an executed signature page to this Supplement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.
 
SECTION 4.  Except as expressly supplemented hereby, the Collateral Trust and
Intercreditor Agreement shall remain in full force and effect.
 
SECTION 5.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 6.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Collateral Trust and Intercreditor Agreement shall not in any way be
affected or impaired.  The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
 
SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 8.02 of the Collateral Trust and Intercreditor
Agreement.  All communications and notices hereunder to the New Subsidiary
Guarantor shall be given to it in care of Rite Aid as specified in the
Collateral Trust and Intercreditor Agreement.
 
SECTION 8.  The New Subsidiary Guarantor agrees to reimburse each of the Second
Priority Collateral Trustee and the Senior Collateral Agent for their reasonable
out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, other charges and disbursements of counsel for the Second
Priority Collateral Trustee and the Senior Collateral Agent.
 
2

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the New Subsidiary Guarantor, the Second Priority Collateral
Trustee and the Senior Collateral Agent have duly executed this Supplement to
the Collateral Trust and Intercreditor Agreement as of the day and year first
above written.
 

 
[NAME OF NEW SUBSIDIARY GUARANTOR],
     
By
   
Name:
 
Title:       Authorized Signatory
 





Acknowledged by:
 
 
WILMINGTON TRUST COMPANY,
as Second Priority Collateral Trustee,
 
 
By
     
Name:
   
Title:
             



CITICORP NORTH AMERICA, INC., as Senior Collateral Agent,
 
     
By
     
Name:
   
Title:
             





3

--------------------------------------------------------------------------------


 
Annex 3 to the
Collateral Trust and Intercreditor Agreement
 
 
REPRESENTATIVE SUPPLEMENT NO.    dated as of     , to the AMENDED AND RESTATED
COLLATERAL TRUST AND INTERCREDITOR AGREEMENT dated as of June 27, 2001, as
amended and restated as of May 28, 2003, as further amended and restated as of
June [   ], 2009 (the “Collateral Trust and Intercreditor Agreement”), among
Rite Aid Corporation (“Rite Aid”), certain subsidiaries of Rite Aid (each a
“Subsidiary Guarantor”), Wilmington Trust Company, a Delaware banking
corporation, as Second Priority Collateral Trustee for the holders from time to
time of the Second Priority Debt Obligations, Citicorp North America, Inc., a
Delaware corporation, as Senior Collateral Agent for the Senior Secured Parties
under the Senior Collateral Documents, and the Second Priority Representatives
and Senior Representatives from time to time a party thereto.
 
A.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Collateral Trust and Intercreditor
Agreement, including the Definitions Annex referred to therein.
 
B.  As a condition to the ability of Rite Aid to issue additional Second
Priority Debt and to secure such Second Priority Class Debt with the Second
Priority Lien and to have such Second Priority Class Debt guaranteed by the
Subsidiary Guarantors on a subordinated basis, in each case under and pursuant
to the Second Priority Collateral Documents, the Second Priority Class Debt
Representative in respect of such Second Priority Class Debt is required to
become a Representative under, and such Second Priority Class Debt and the
Second Priority Class Debt Parties in respect thereof are required to become
subject to and bound by, the Collateral Trust and Intercreditor
Agreement.  Section 8.12 of the Collateral Trust and Intercreditor Agreement
provides that such Second Priority Class Debt Representative may become a
Representative under, and such Second Priority Class Debt and such Second
Priority Class Debt Parties may become subject to and bound by, the Collateral
Trust and Intercreditor Agreement, pursuant to the execution and delivery by the
Second Priority Class Debt Representative of an instrument in the form of this
Representative Supplement and the satisfaction of the other conditions set forth
in Section 8.12.  The undersigned Second Priority Class Debt Representative (the
“New Representative”) is executing this Representative Supplement in accordance
with the requirements of the Senior Debt Documents and the Second Priority Debt
Documents.
 
Accordingly, the Second Priority Collateral Trustee, the Senior Collateral Agent
and the New Representative agree as follows:
 
SECTION 1.  In accordance with Section 8.12 of the Collateral Trust and
Intercreditor Agreement, the New Representative by its signature below becomes a
Representative under, and the related Second Priority Class Debt and Second
Priority Class Debt Parties become subject to and bound by, the Collateral Trust
and Intercreditor Agreement with the same force and effect as if the New
Representative had originally been named therein as a Representative, and the
New Representative, on behalf of itself and such Second Priority Class Debt
Parties, hereby agrees to all the terms and provisions of the Collateral Trust
and Intercreditor Agreement applicable to it as a Second Priority Class Debt
Representative and to
 

--------------------------------------------------------------------------------


 
the Second Priority Class Debt Parties that it represents as Second Priority
Secured Parties.  Each reference to a “Representative” or “Second Priority
Representative” in the Collateral Trust and Intercreditor Agreement shall be
deemed to include the New Representative.  The Collateral Trust and
Intercreditor Agreement is hereby incorporated herein by reference.
 
SECTION 2.  The New Representative represents and warrants to the Second
Priority Collateral Trustee, the Senior Collateral Agent and the other Secured
Parties that (i) it has full power and authority to enter into this
Representative Supplement, in its capacity as [agent] [trustee], (ii) this
Representative Supplement has been duly authorized, executed and delivered by it
and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with the terms of such Agreement and (iii) the Second Priority
Debt Documents relating to such Second Priority Class Debt provide that, upon
the New Representatives entry into this Agreement, the Second Priority Class
Debt Parties in respect of such Second Priority Class Debt will be subject to
and bound by the provisions of the Collateral Trust and Intercreditor Agreement
as Second Priority Secured Parties.
 
SECTION 3.  This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Representative Supplement shall become
effective when each of the Second Priority Collateral Trustee and the Senior
Collateral Agent shall have received a counterpart of this Representative
Supplement that bears the signature of the New Representative.  Delivery of an
executed signature page to this Representative Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Representative Supplement.
 
SECTION 4.  Except as expressly supplemented hereby, the Collateral Trust and
Intercreditor Agreement shall remain in full force and effect.
 
SECTION 5.  THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 6.  In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Trust and Intercreditor Agreement shall not in any
way be affected or impaired.  The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
 
SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 8.02 of the Collateral Trust and Intercreditor
Agreement.  All communications and notices hereunder to the New Representative
shall be given to it at the address set forth below its signature hereto.
 
2

--------------------------------------------------------------------------------


SECTION 8.  Rite Aid agrees to reimburse each of the Second Priority Collateral
Trustee and the Senior Collateral Agent for its reasonable out-of-pocket
expenses in connection with this Representative Supplement, including the
reasonable fees, other charges and disbursements of counsel for the Second
Priority Collateral Trustee and the Senior Collateral Agent.
 
                      SECTION 9.  The New Representative agrees to be bound by
the provisions of Section 8.09 of the Collateral Trust and Intercreditor with
the same force and effect as if each reference in such Section to Rite Aid or
any party or parties thereto were a reference to such New Representative.


 
  
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the New Representative, the Second Priority Collateral
Trustee and the Senior Collateral Agent have duly executed this Representative
Supplement to the Collateral Trust and Intercreditor Agreement as of the day and
year first above written.
 

 
[NAME OF NEW REPRESENTATIVE], as [                 ] for the holders of
[                                  ],
 
     
By
   
Name:
 
Title:      Authorized Signatory
       




 
Address for notices:
 
                     
attention of:
         
Telecopy:
 





Acknowledged by:
 
 
WILMINGTON TRUST COMPANY,
as Second Priority Collateral Trustee,
 
 
By
     
Name:
   
Title:
             



CITICORP NORTH AMERICA, INC., as Senior Collateral Agent,
 
     
By
     
Name:
   
Title:
             





4

--------------------------------------------------------------------------------




Annex 4 to the
Collateral Trust and Intercreditor Agreement
 
REPRESENTATIVE SUPPLEMENT NO.    dated as of     , to the AMENDED AND RESTATED
COLLATERAL TRUST AND INTERCREDITOR AGREEMENT dated as of June 27, 2001, as
amended and restated as of May 28, 2003, as further amended and restated as of
June [   ], 2009 (the “Collateral Trust and Intercreditor Agreement”), among
Rite Aid Corporation (“Rite Aid”), certain subsidiaries of Rite Aid (each a
“Subsidiary Guarantor”), Wilmington Trust Company, a Delaware banking
corporation, as Second Priority Collateral Trustee for the holders from time to
time of the Second Priority Debt Obligations, Citicorp North America, Inc., a
Delaware corporation,  as Senior Collateral Agent for the Senior Secured Parties
under the Senior Collateral Documents, and the Second Priority Representatives
and Senior Representatives from time to time a party thereto.
 
A.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Collateral Trust and Intercreditor
Agreement, including the Definitions Annex referred to therein.
 
B.  As a condition to the ability of Rite Aid to issue Additional Senior Debt
and to secure such Senior Class Debt with the Senior Lien and to have such
Senior Class Debt guaranteed by the Subsidiary Guarantors on a senior basis, in
each case under and pursuant to the Senior Collateral Documents, the Senior
Class Debt Representative in respect of such Senior Class Debt is required to
become a Representative under, and such Senior Class Debt and the Senior Class
Debt Parties in respect thereof are required to become subject to and bound by,
the Collateral Trust and Intercreditor Agreement.  Section 8.12 of the
Collateral Trust and Intercreditor Agreement provides that such Senior Class
Debt Representative may become a Representative under, and such Senior Class
Debt and such Senior Class Debt Parties may become subject to and bound by, the
Collateral Trust and Intercreditor Agreement,  pursuant to the execution and
delivery by the Senior Class Debt Representative of an instrument in the form of
this Representative Supplement and the satisfaction of the other conditions set
forth in Section 8.12.  The undersigned Senior Class Debt Representative (the
“New Representative”) is executing this Representative Supplement in accordance
with the requirements of the Senior Debt Documents and the Second Priority Debt
Documents.
 
Accordingly, the Second Priority Collateral Trustee, the Senior Collateral Agent
and the New Representative agree as follows:
 
SECTION 1.  In accordance with Section 8.12 of the Collateral Trust and
Intercreditor Agreement, the New Representative by its signature below becomes a
Representative under, and the related Senior Class Debt and Senior Class Debt
Parties become subject to and bound by, the Collateral Trust and Intercreditor
Agreement with the same force and effect as if the New Representative had
originally been named therein as a Representative, and the New Representative,
on behalf of itself and such Senior Class Debt Parties, hereby agrees to all the
terms and provisions of the Collateral Trust and Intercreditor Agreement
applicable to it as a Senior Representative and to the Senior Class Debt Parties
that it represents as Senior Secured Parties.  Each reference to a
“Representative” or “Senior Representative” in the Collateral Trust and
Intercreditor Agreement shall be deemed to include the New
 

--------------------------------------------------------------------------------


Representative.  The Collateral Trust and Intercreditor Agreement is hereby
incorporated herein by reference.
 
SECTION 2.  The New Representative represents and warrants to the Second
Priority Collateral Trustee, the Senior Collateral Agent and the other Secured
Parties that (i) it has full power and authority to enter into this
Representative Supplement, in its capacity as [agent] [trustee], (ii) this
Representative Supplement has been duly authorized, executed and delivered by it
and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with the terms of such Agreement and (iii) the Additional Senior
Debt Documents relating to such Senior Class Debt provide that, upon the New
Representatives entry into this Agreement, the Senior Class Debt Parties in
respect of such Senior Class Debt will be subject to and bound by the provisions
of the Collateral Trust and Intercreditor Agreement as Senior Secured Parties.
 
SECTION 3.  This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Representative Supplement shall become
effective when each of the Second Priority Collateral Trustee and the Collateral
Agent shall have received a counterpart of this Representative Supplement that
bears the signature of the New Representative.  Delivery of an executed
signature page to this Representative Supplement by facsimile transmission shall
be as effective as delivery of a manually signed counterpart of this
Representative Supplement.
 
SECTION 4.  Except as expressly supplemented hereby, the Collateral Trust and
Intercreditor Agreement shall remain in full force and effect.
 
SECTION 5.  THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 6.  In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Trust and Intercreditor Agreement shall not in any
way be affected or impaired.  The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
 
SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 8.02 of the Collateral Trust and Intercreditor
Agreement.  All communications and notices hereunder to the New Representative
shall be given to it at the address set forth below its signature hereto.
 
 
2

--------------------------------------------------------------------------------


 
SECTION 8.  Rite Aid agrees to reimburse each of the Second Priority Collateral
Trustee and the Senior Collateral Agent for its reasonable out-of-pocket
expenses in connection with this Representative Supplement, including the
reasonable fees, other charges and disbursements of counsel for the Second
Priority Collateral Trustee and the Senior Collateral Agent.
 
SECTION 9.  The New Representative agrees to be bound by the provisions of
Section 8.09 of the Collateral Trust and Intercreditor with the same force and
effect as if each reference in such Section to Rite Aid or any party or parties
thereto were a reference to such New Representative.
 
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the New Representative, the Second Priority Collateral
Trustee and the Senior Collateral Agent have duly executed this Representative
Supplement to the Collateral Trust and Intercreditor Agreement as of the day and
year first above written.
 

 
[NAME OF NEW REPRESENTATIVE], as
[                 ] for the holders of [                                  ],
 
     
By
   
Name:
 
Title:      Authorized Signatory
       




 
Address for notices:
 
                     
attention of:
         
Telecopy:
     

 
Acknowledged by:
 
 
WILMINGTON TRUST COMPANY,
as Second Priority Collateral Trustee,
 
 
By
     
Name:
   
Title:
             



CITICORP NORTH AMERICA, INC., as Senior Collateral Agent,
 
     
By
     
Name:
   
Title:
             






 
4

--------------------------------------------------------------------------------


 
Definitions Annex to the
Collateral Trust and Intercreditor Agreement


 
DEFINITIONS ANNEX
 
This is the Definitions Annex referred to in the Senior Loan Documents and the
Second Priority Debt Documents.  Each capitalized term used herein shall have
the meaning assigned to it below or, if not defined herein, the meaning assigned
to it in the applicable Senior Loan Document or Second Priority Debt
Document.  The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
References to any agreement are to such agreement as amended, modified or
supplemented from time to time in accordance with the terms thereof and of each
Senior Loan Document and Second Priority Debt Document containing restrictions
or imposing conditions on the amendment, modification or supplementing of such
agreement.
 
“2009 Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of June 5, 2009, among Rite Aid, the Subsidiary Loan Parties,
the Senior Lenders party thereto and the Administrative Agent.
 
“2009 Restatement Effective Date” means the date on which the amendment and
restatement of the Original Restated Credit Agreement pursuant to the 2009
Amendment and Restatement Agreement becomes effective pursuant to its terms.
 
“2016 10.375% Note Indenture” means the Indenture dated as of July 9, 2008,
among Rite Aid, the Subsidiary Guarantors and The Bank of New York Mellon Trust
Company, N.A., as trustee, relating to the 2016 10.375% Notes.
 
“2016 10.375% Notes” means the 10.375% Senior Secured Notes Due 2016 issued
pursuant to the 2016 10.375% Note Indenture, and the Guarantees thereof by the
Subsidiary Guarantors.
 
“2017 7.5% Note Indenture” means the Indenture dated as of February 21, 2007,
among Rite Aid, the Subsidiary Guarantors and The Bank of New York Mellon Trust
Company, N.A., as trustee, relating to the 2017 7.5% Notes.
 
 “2017 7.5% Notes” means the 7.5% Senior Secured Notes of the Borrower due 2017
issued pursuant to the 2017 7.5% Note Indenture, and the Guarantees thereof by
the Subsidiary Guarantors.
 
“2017 9.50% Note Indenture” means the Amended and Restated Indenture dated as of
June 4, 2007, among Rite Aid, the Subsidiary Guarantors and The Bank of New York
Mellon Trust Company, N.A., as trustee, relating to the 2017 9.50% Notes.
 
“2017 9.50% Notes” means the 9.50% Senior Notes due 2017 issued pursuant to the
2017 9.50% Note Indenture, and the Guarantees thereof by the Subsidiary
Guarantors.
 

 
 

--------------------------------------------------------------------------------

 

“8.125% Note Indenture” means the Indenture dated as of April 22, 2003, among
Rite Aid, the Subsidiary Guarantors and BNY Midwest Trust Company, as trustee,
relating to the 8.125% Notes.
 
“8.125% Notes” means the 8.125% Senior Secured Notes of the Borrower due 2010
issued pursuant to the 8.125% Note Indenture and any Registered Equivalent Notes
issued in exchange therefor.
 
“8.625% Note Indenture” means the Indenture dated February 21, 2007, among Rite
Aid, the Subsidiary Guarantors and The Bank of New York Mellon Trust Company,
N.A., as trustee, relating to the 8.625% Notes.
 
“8.625% Notes” means the 8.625% Senior Notes of the Borrower due 2015 issued
pursuant to the 8.625% Note Indenture.
 
“9.25% Note Indenture” means the Indenture dated as of May 20, 2003, between
Rite Aid and BNY Midwest Trust Company, as Trustee, relating to the 9.25% Notes.
 
“9.25% Notes” means the 9.25% Senior Notes of the Borrower due 2013 issued
pursuant to the 9.25% Note Indenture and any Registered Equivalent Notes issued
in exchange therefor.
 
“9.375% Note Indenture” means the Amended and Restated Indenture dated as of
June 4, 2007, between Rite Aid, the Subsidiary Guarantors and The Bank of New
York Mellon Trust Company, N.A., as trustee, relating to the 9.375% Notes.
 
“9.375% Notes” means the 9.375% Senior Notes of the Borrower due 2015 issued
pursuant to the 9.375% Note Indenture, and the Guarantees thereof by the
Subsidiary Guarantors.
 
“12.5% Note Indenture” means the Indenture dated as of June 27, 2001, among Rite
Aid, the Subsidiary Guarantors and U.S. Bank and Trust, as trustee, relating to
the 12.5% Notes.
 
“12.5% Notes” means the 12.5% Senior Secured Notes due 2006 of Rite Aid issued
on the Effective Date pursuant to the 12.5% Note Indenture.
 
“Additional Senior Debt” means any Indebtedness of Rite Aid (other than
Indebtedness constituting Senior Loan Obligations) Guaranteed by the Subsidiary
Guarantors pursuant to the Senior Subsidiary Guarantee Agreement (and not
Guaranteed by any other Subsidiary) with such Guarantees secured by the Senior
Collateral on a pari passu basis (but without regard to control of remedies)
with the Senior Loan Obligations (and not secured by Liens on any other assets
of Rite Aid or any Subsidiary); provided, however, that (i) such Indebtedness is
permitted to be incurred, secured and Guaranteed on such basis by each Senior
Debt Document and Second Priority Debt Document and (ii) the Representative for
the holders of such Indebtedness shall have become party to
 

 
2

--------------------------------------------------------------------------------

 

(A) the Collateral Trust and Intercreditor Agreement pursuant to, and by
satisfying the conditions set forth in, Section 8.12 thereof and (B) the Senior
Lien Intercreditor Agreement pursuant to, and by satisfying the conditions set
forth in, Section 5.02(c) thereof, provided further that, if such Indebtedness
will be the initial Additional Senior Debt incurred by Rite Aid, then the
Subsidiary Guarantors, the Senior Collateral Agent and the Representative for
such Indebtedness shall have executed and delivered the Senior Lien
Intercreditor Agreement.  Additional Senior Debt shall include any Registered
Equivalent Notes and Guarantees thereof by the Subsidiary Guarantors pursuant to
the Senior Subsidiary Guarantee Agreement issued in exchange thereof.
 
“Additional Senior Debt Documents” means, with respect to any series, issue or
class of Additional Senior Debt, the promissory notes, indentures, Collateral
Documents or other operative agreements evidencing or governing such
Indebtedness, including the Senior Collateral Documents.
 
“Additional Senior Debt Facility” means each indenture or other governing
agreement with respect to any Additional Senior Debt.
 
“Additional Senior Debt Obligations” means, with respect to any series, issue or
class of Additional Senior Debt, (a) all principal of, and interest (including,
without limitation, any interest which accrues after the commencement of any
Bankruptcy Proceeding, whether or not allowed or allowable as a claim in any
such proceeding) payable with respect to, such Additional Senior Debt, (b) all
other amounts payable to the related Additional Senior Debt Parties under the
related Additional Senior Debt Documents and (c) any renewals or extensions of
the foregoing.
 
“Additional Senior Debt Parties” means, with respect to any series, issue or
class of Additional Senior Debt, the holders of such Indebtedness, any trustee
or agent therefor under any related Additional Senior Debt Documents and the
beneficiaries of each indemnification obligation undertaken by Rite Aid or any
Obligor under any related Additional Senior Debt Documents, but shall not
include the Obligors or any Controlled Affiliates thereof (unless such Obligor
or Controlled Affiliate is a holder of such Indebtedness, a trustee or agent
therefor or beneficiary of such an indemnification obligation named as such in
an Additional Senior Debt Document).
 
“Additional Senior Instructing Group” means Senior Representatives with respect
to Additional Senior Debt Facilities under which at least a majority of the then
aggregate amount of Additional Senior Debt Obligations are outstanding.
 
“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Asset Sale” means any sale, lease, assignment, transfer or other disposition
(including pursuant to a Sale and Leaseback Transaction) of any property or
asset (whether now owned or hereafter acquired, whether in one transaction or a
series of
 

 
3

--------------------------------------------------------------------------------

 

transactions and whether by way of merger or otherwise) of the Borrower or any
Subsidiary (including of any Equity Interest in a Subsidiary).
 
“Attributable Debt” means, as to any particular Capital Lease or Sale and
Leaseback Transaction under which the Borrower or any Subsidiary is at the time
liable, as of any date as of which the amount thereof is to be determined (a) in
the case of a transaction involving a Capital Lease, the amount as of such date
of Capital Lease Obligations with respect thereto and (b) in the case of a Sale
and Leaseback Transaction not involving a Capital Lease, the then present value
of the minimum rental obligations under such Sale and Leaseback Transaction
during the remaining term thereof (after giving effect to any extensions at the
option of the lessor) computed by discounting the rental payments at the actual
interest factor included in such payments or, if such interest factor cannot be
readily determined, at the rate per annum that would be applicable to a Capital
Lease of the Borrower having similar payment terms.  The amount of any rental
payment required to be made under any such Sale and Leaseback Transaction not
involving a Capital Lease may exclude amounts required to be paid by the lessee
on account of maintenance and repairs, insurance, taxes, assessments, utilities,
operating and labor costs and similar charges, whether or not characterized as
rent.  Any determination of any rate implicit in the terms of a Capital Lease or
a lease in a Sale and Leaseback Transaction not involving a Capital Lease made
in accordance with generally accepted financial practices by the Borrower shall
be binding and conclusive absent manifest error.
 
“Bankruptcy Proceeding” means any proceeding under Title 11 of the U.S. Code or
any other Federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.
 
“Basket Asset Sale” means any sale, transfer or disposition (including a Sale
and Leaseback Transaction not involving any Mortgaged Property) of office
locations, Stores or other personal or real property (including any improvements
thereon), whether or not constituting Mortgaged Property, or leasehold interest
therein for fair value in the ordinary course of business consistent with past
practice and not inconsistent with the business plan delivered to the Senior
Lenders prior to the Original Restatement Effective Date; provided, however,
that (a) the aggregate consideration received therefor (including the fair
market value of any non-cash consideration) shall not exceed $200,000,000 in any
fiscal year of Rite Aid (calculated without regard to Sale and Leaseback
Transactions permitted by Section 6.01(ix), (xiv) and (xv) of the Senior Credit
Agreement) and (b) except with respect to any net consideration received from
any sale, transfer or disposition to a third Person of Stores, leases and
prescription files closed at substantially the same time as, and entered into as
part of a single related transaction with, the purchase or other acquisition
from such third Person of Stores, leases and prescription files of a
substantially equivalent value, at least 75% of such consideration shall consist
of cash.
 
“Borrower” means Rite Aid.
 

 
4

--------------------------------------------------------------------------------

 

“Business Day” means any day other than a Saturday, Sunday or day on which
commercial banks in New York City or Chicago, Illinois are authorized or
required by law to close; provided, however, that when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.
 
“Capital Lease” means any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which, in accordance
with GAAP, should be capitalized on the lessee’s balance sheet.
 
“Cash Sweep Period” shall have the meaning assigned to such term in the Senior
Subsidiary Security Agreement.
 
“Casualty/Condemnation” means any event that gives rise to Casualty/
Condemnation Proceeds.
 
“Casualty/Condemnation Proceeds” means
 
(a) any insurance proceeds under any insurance policies or otherwise with
respect to any casualty or other insured damage to any properties or assets of
the Borrower or the Subsidiaries; and
 
(b) any proceeds received by the Borrower or any Subsidiary in connection with
any action or proceeding for the taking of any properties or assets of the
Borrower or the Subsidiaries, or any part thereof or interest therein, for
public or quasi-public use under the power of eminent domain, by reason of any
similar public improvement or condemnation proceeding;
 
minus, in each case (i) any fees, commissions and expenses (including the costs
of adjustment and condemnation proceedings) and other costs paid or incurred by
the Borrower or any Subsidiary in connection therewith, (ii) the amount of
income taxes reasonably estimated to be payable as a result of any gain
recognized in connection with the receipt of such payment or proceeds and (iii)
the amount of any Indebtedness (or Attributable Debt), other than the Senior
Obligations, together with premium or penalty, if any, and interest thereon (or
comparable obligations in respect of Attributable Debt), that is secured by a
Lien on (or if Attributable Debt, the lease of) the properties or assets in
question and that has priority over both the Senior Lien and the Second Priority
Lien, that is required to be repaid as a result of the receipt by the Borrower
or a Subsidiary of such payments or proceeds; provided, however, that no such
proceeds shall constitute Casualty/Condemnation Proceeds to the extent that such
proceeds are (A) reinvested in other like fixed or capital assets within 270
days of the Casualty/Condemnation that gave rise to such proceeds or (B)
committed to be reinvested in other like fixed or capital assets within 270 days
of such Casualty/Condemnation, with diligent pursuit of such reinvestment, and
reinvested in such assets within 365 days of such Casualty/ Condemnation.
 

 
5

--------------------------------------------------------------------------------

 

“Citibank” means Citibank, N.A.
 
“Collateral” means the Senior Collateral and the Second Priority Collateral.
 
“Collateral Documents” means the Senior Collateral Documents and the Second
Priority Collateral Documents.
 
“Collateral Trust and Intercreditor Agreement” means the Amended and Restated
Collateral Trust and Intercreditor Agreement, dated as of June 27, 2001, as
amended and restated as of May 28, 2003, as further amended and restated as of
June 5, 2009 (as amended, supplemented or otherwise modified from time to time),
among Rite Aid, the Subsidiary Guarantors, the Second Priority Collateral
Trustee, the Senior Collateral Agent and each other Representative.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Debt Facility” means any Senior Facility and any Second Priority Debt Facility,
or any combination thereof (as the context requires).
 
“Default Rate” means a rate per annum (computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be) equal
to the sum of (a) the rate of interest publicly announced by Citibank in New
York, New York, from time to time as its “base rate” plus (b) 2.00%.
 
“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.
 
“Effective Date” means June 27, 2001.
 
“Effective Date Indentures” mean, collectively, (a) the Indenture dated as of
December 21, 1998, between Rite Aid and Harris Trust and Savings Bank, as
trustee and (b) the Indenture dated as of August 1, 1993, between Rite Aid and
Morgan Guaranty Trust Company of New York, as trustee.
 
“First Restatement Effective Date” means November 8, 2006.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to
 

 
6

--------------------------------------------------------------------------------

 

purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty and (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances.  The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.
 
“Indentures” mean, collectively, the Effective Date Indentures and the
Restatement Date Indentures.
 
“Instructing Group” means, (a) until the Senior Loan Obligation Payment Date,
the Required Lenders and, (b) thereafter, (i) until the Senior Obligation
Payment Date, the Additional Senior Instructing Group and (ii) thereafter, the
Second Priority Instructing Group.
 
“Intercompany Inventory Purchase Agreement” means the Intercompany Inventory
Purchase Agreement dated as of June 12, 2000 (as amended), among the Borrower,
Rite Aid Hdqtrs. Corp., the Distribution Subsidiaries named therein and the
Operating Subsidiaries named therein.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, Capital Lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of
 

 
7

--------------------------------------------------------------------------------

 

securities, any purchase option, call or similar right of a third party with
respect to such securities.
 
“Major Additional Senior Representative” means the Senior Representative in
respect of the Additional Senior Debt Facility under which the largest
outstanding principal amount of Additional Senior Debt Obligations are then
outstanding.
 
“Majority Senior Loan Parties” means the Required Lenders (as defined in the
Senior Credit Agreement), or with respect to any waiver, amendment or request,
Senior Lenders having such amount of unused Commitments, Revolving Exposures,
Other Revolving Exposures and outstanding Term Loans as may be required under
the Senior Credit Agreement to approve the same.
 
“Majority Senior Parties” means (a) prior to the Senior Loan Obligation Payment
Date, the Majority Senior Loan Parties and (b) thereafter, with respect to any
waiver, amendment or request, Additional Senior Debt Parties under the
Additional Senior Debt Facility in respect of which the Major Additional Senior
Representative acts as Representative having such amount of Indebtedness and
other credit exposure as may be required under such Additional Senior Debt
Facility to approve the same.
 
“Moody’s” means Moody’s Investors Service, Inc., or any successor to its
business of rating debt securities.
 
“Net Cash Proceeds” means:
 
(a) with respect to any Asset Sale, an amount equal to the cash proceeds
received by the Borrower or any of the Subsidiaries from or in respect of such
Asset Sale (including, when received, any cash proceeds received in respect of
any noncash proceeds of any Asset Sale), less the sum of
 
(i) reasonable costs and expenses paid or incurred in connection with such
transaction, including, without limitation, any underwriting brokerage or other
customary selling commissions and reasonable legal, advisory and other fees and
expenses (including title and recording expenses, associated therewith),
payments of unassumed liabilities relating to the assets sold and any severance
and termination costs;
 
(ii) the amount of any Indebtedness (or Attributable Debt), together with
premium or penalty, if any, and accrued interest thereon (or comparable
obligations in respect of Attributable Debt) secured by a Lien on (or if
Attributable Debt, the lease of) any asset disposed of in such Asset Sale and
discharged from the proceeds thereof, but only to the extent such Lien has
priority over the Senior Lien and the Second Priority Lien;
 

 
8

--------------------------------------------------------------------------------

 
 
(iii) any taxes actually paid or to be payable by such Person (as estimated by a
senior financial or accounting officer of the Borrower, giving effect to the
overall tax position of the Borrower) in respect of such Asset Sale; and
 
(iv) the portion of such cash proceeds which the Borrower determines in good
faith and reasonably should be reserved for post-closing adjustments, including,
without limitation, indemnification payments and purchase price adjustments,
provided, that on the date that all such post-closing adjustments have been
determined, the amount (if any) by which the reserved amount in respect of such
Asset Sale exceeds the actual post-closing adjustments payable by the Borrower
or any of the Subsidiary Loan Parties shall constitute Net Cash Proceeds on such
date;
 
(b) with respect to the proceeds received by the Borrower or a Subsidiary from
or in respect of an issuance in the public or private capital markets of
long-term debt securities, of equity securities or of equity-linked (e.g., trust
preferred) securities, an amount equal to the cash proceeds received by the
Borrower or any of the Subsidiaries from or in respect of such issuance, less
any reasonable transaction costs, including investment banking and underwriting
fees, discounts and commissions and any other expenses (including legal fees and
expenses) reasonably incurred by such Person in respect of such issuance;
 
(c) with respect to any Securitization, an amount equal to the cash proceeds
received by the Borrower or any of the Subsidiary from or in respect of such
Securitization, less any reasonable transaction costs, including investment
banking and underwriting fees, discounts and commissions and any other expenses
(including legal fees and expenses) reasonably incurred by such Person in
respect of such Securitization; and
 
(d) with respect to a Casualty/Condemnation, the amount of Casualty/Condemnation
Proceeds.
 
“Obligors” means Rite Aid, the Subsidiary Guarantors, the Subsidiary Loan
Parties and any other Person who is liable for any of the Secured Obligations.
 

 
9

--------------------------------------------------------------------------------

 
 
“Original Restatement Effective Date” means September 30, 2005.
 
“Permitted Disposition” means any of the following, other than sales of
Securitization Assets in a Securitization:
 
(a) dispositions of inventory at retail, cash, cash equivalents and other cash
management investments and obsolete, unused, uneconomic or unnecessary equipment
or inventory, in each case in the ordinary course of business;
 
(b) a disposition to a Subsidiary Loan Party, provided that if the property
subject to such disposition constitutes Collateral immediately before giving
effect to such disposition, such property continues to constitute Collateral
subject to the Senior Lien and the Second Priority Lien;
 
(c) a sale or discount, in each case without recourse and in the ordinary course
of business, of overdue Accounts (as defined in the Senior Credit Agreement)
arising in the ordinary course of business, but only to the extent such Accounts
are no longer Eligible Accounts Receivable (as defined in the Senior Credit
Agreement) and such sale or discount is in connection with the compromise or
collection thereof consistent with customary industry practice (and not as part
of any bulk sale);
 
(d) Basket Asset Sales; and
 
(e) sales of Accounts Receivable (as defined in the Senior Subsidiary Security
Agreement) relating to worker’s compensation claims to collection agencies
pursuant to the Borrower’s customary cash management procedures.
 
“Permitted Investments” means any investment by any Person in (a) direct
obligations of the United States or any agency thereof, or obligations
guaranteed by the United States or any agency thereof, (b) commercial paper
rated at least A-1 by S&P and P-1 by Moody’s, (c) time deposits with, including
certificates of deposit issued by, any office located in the United States of
any bank or trust company which is organized or licensed under the laws of the
United States or any state thereof and has capital, surplus and undivided
profits aggregating at least $500,000,000, (d) repurchase agreements with
respect to securities described in clause (a) above entered into with an office
of a bank or trust company meeting the criteria specified in clause (c) above,
provided in each case that such investment matures within one year from the date
of acquisition thereof by such Person or (e) money market mutual funds at least
80% the assets of which are held in investments referred to in clauses (a)
through (d) above (except that the maturities of certain investments held by any
such money market funds may exceed one year so long as the dollar-weighted
average life of the investments of such money market mutual fund is less than
one year).
 
“Reduction” means, when applied to any Debt Facility, (a) the permanent
repayment of outstanding loans (or obligations in respect of Attributable Debt)
under
 

 
10

--------------------------------------------------------------------------------

 

such Debt Facility, (b) the permanent reduction of outstanding lending
commitments under such Debt Facility or (c) the permanent cash collateralization
of outstanding letters of credit under such facility (together with the
termination of any lending commitments utilized by such letters of credit).
 
“Refinance” means, with respect to any issuance of Indebtedness, to replace,
renew, extend, refinance, repay, refund, repurchase, redeem, defease or retire,
or to issue Indebtedness in exchange or as a replacement therefor, including any
successive Refinancing.  “Refinanced” and “Refinancing” shall have correlative
meanings.
 
“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar for dollar exchange therefor pursuant to an exchange offer registered
with the SEC.
 
“Representatives” means the Senior Representatives and the Second Priority
Representatives.
 
“Restatement Date Indentures” mean, collectively, (a) the 2017 7.5% Note
Indenture, (b) the 8.125% Note Indenture, (c) the 8.625% Note Indenture and
(d) the 9.25% Note Indenture.
 
“Rite Aid” means Rite Aid Corporation, a Delaware corporation, and its
successors.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor to its business of rating debt securities.
 
“Sale and Leaseback Transaction” means any arrangement whereby the Borrower or a
Subsidiary shall sell or transfer any office building (including its
headquarters), distribution center, manufacturing plant, warehouse, Store,
equipment or other property, real or personal, now or hereafter owned by the
Borrower or a Subsidiary with the intention that the Borrower or any Subsidiary
rent or lease the property sold or transferred (or other property of the buyer
or transferee substantially similar thereto).
 
“SEC” means the United States Securities and Exchange Commission and any
successor agency thereto.
 
“Second Priority Collateral” means all the “Second Priority Collateral” as
defined in any Second Priority Collateral Document.
 
“Second Priority Collateral Documents” means the Second Priority Subsidiary
Security Agreement, the Second Priority Subsidiary Guarantee Agreement, the
Second Priority Indemnity, Subrogation and Contribution Agreement, the
Collateral Trust and Intercreditor Agreement and each of the security agreements
and other instruments and documents executed and delivered by any Subsidiary
Guarantor pursuant to any of the
 

 
11

--------------------------------------------------------------------------------

 

foregoing for purposes of providing collateral security or credit support for
any Second Priority Debt Obligation or obligation under the Second Priority
Subsidiary Guarantee Agreement.
 
“Second Priority Collateral Trustee” means Wilmington Trust Company, in its
capacity as collateral trustee under the Collateral Trust and Intercreditor
Agreement and the Second Priority Collateral Documents, and its successors.
 
“Second Priority Debt” means any Indebtedness (including the 2017 7.5% Notes and
the 2016 10.375% Notes) incurred by Rite Aid and Guaranteed by the Subsidiary
Guarantors on or after the Effective Date pursuant to the Second Priority
Subsidiary Guarantee Agreement (i) which is secured by the Second Priority
Collateral on a pari passu basis (but without regard to control of remedies)
(other than as provided by the terms of the applicable Second Priority Debt
Documents) with the other Second Priority Debt Obligations and (ii) if issued on
or after the 2009 Restatement Effective Date, matures after the date that is 90
days after the Latest Maturity Date in effect on the date of issuance of such
Indebtedness; provided, however, that (A) such Indebtedness is permitted to be
incurred, secured and Guaranteed on such basis by each Senior Debt Document and
each Second Priority Debt Document and (B) the Representative for the holders of
such Second Priority Debt shall have become party to the Collateral Trust and
Intercreditor Agreement pursuant to, and by satisfying the conditions set forth
in, Section 8.12 thereof.  Second Priority Debt shall include any Registered
Equivalent Notes issued in exchange thereof.
 
“Second Priority Debt Documents” means, with respect to any series, issue or
class of Second Priority Debt, the promissory notes, indentures and other
operative agreements or instruments evidencing or governing such Indebtedness,
including the Second Priority Collateral Documents.
 
“Second Priority Debt Facility” means the indenture or other governing agreement
or instrument with respect to any class or series of Second Priority Debt.
 
“Second Priority Debt Obligations” means, with respect to any series, issue or
class of Second Priority Debt, (a) all principal of, and interest (including,
without limitation, any interest which accrues after the commencement of any
Bankruptcy Proceeding, whether or not allowed or allowable as a claim in any
such proceeding) payable with respect to, such Second Priority Debt, (b) all
other amounts payable to the related Second Priority Debt Parties under the
related Second Priority Debt Documents and (c) any renewals or extensions of the
foregoing.
 
“Second Priority Debt Parties” means, with respect to any series, issue or class
of Second Priority Debt, the holders of such Indebtedness, any trustee or agent
therefor under any related Second Priority Debt Documents and the beneficiaries
of each indemnification obligation undertaken by Rite Aid or any Obligor under
any related Second Priority Debt Documents, but shall not include the Loan
Parties or any Controlled Affiliates thereof (unless such Loan Party or
Controlled Affiliate is a holder of such
 

 
12

--------------------------------------------------------------------------------

 

Indebtedness, a trustee or agent therefor or beneficiary of such an
indemnification obligation named as such in a Second Priority Debt Document).
 
“Second Priority Indemnity, Subrogation and Contribution Agreement” means the
Amended and Restated Second Priority Indemnity, Subrogation and Contribution
Agreement, dated as of June 27, 2001, as amended and restated as of May 28,
2003, among Rite Aid, the Subsidiary Guarantors and the Second Priority
Collateral Trustee.
 
“Second Priority Instructing Group” means Second Priority Representatives with
respect to Second Priority Debt Facilities under which at least a majority of
the then aggregate amount of Second Priority Debt Obligations are outstanding.
 
“Second Priority Lien” means the Liens on the Second Priority Collateral in
favor of the Second Priority Debt Parties under the Second Priority Collateral
Documents.
 
“Second Priority Representative” means, in respect of a Second Priority Debt
Facility, the trustee, administrative agent, security agent or similar agent
under such Second Priority Debt Facility, as the case may be, and each of their
successors in such capacities.
 
“Second Priority Subsidiary Guarantee Agreement” means the Amended and Restated
Second Priority Subsidiary Guarantee Agreement, dated as of June 27, 2001, as
amended and restated as of May 28, 2003, made by the Subsidiary Guarantors
(including any additional Subsidiary Guarantor becoming party thereto after the
Original Restatement Effective Date) in favor of the Second Priority Collateral
Trustee for the benefit of the Second Priority Debt Parties.
 
“Second Priority Subsidiary Security Agreement” means the Amended and Restated
Second Priority Subsidiary Security Agreement, dated as of June 27, 2001, as
amended and restated as of May 28, 2003, made by the Subsidiary Guarantors
(including any additional Subsidiary Guarantor becoming party thereto after the
Original Restatement Effective Date) in favor of the Second Priority Collateral
Trustee for the benefit of the Second Priority Debt Parties.
 
“Second Restatement Effective Date” means June 4, 2007.
 
“Secured Obligations” means the Senior Obligations and the Second Priority Debt
Obligations.
 
“Secured Parties” means the Senior Secured Parties and the Second Priority Debt
Parties.
 
“Senior Collateral” means all the “Senior Collateral” or “Collateral” as defined
in any Senior Collateral Document.
 

 
13

--------------------------------------------------------------------------------

 

“Senior Collateral Agent” means Citicorp North America, Inc., in its capacity as
senior collateral agent for the Senior Secured Parties under the Senior
Collateral Documents, and any successor thereof or replacement senior collateral
agent appointed in accordance with the terms of the Senior Subsidiary Security
Agreement, the Collateral Trust and Intercreditor Agreement and the Senior Lien
Intercreditor Agreement.
 
“Senior Collateral Disposition” means (a) any sale, transfer or other
disposition of Senior Collateral (including any property or assets that would
constitute Senior Collateral but for the release of the Senior Lien with respect
thereto in connection with such sale, transfer or other disposition), other than
a Permitted Disposition or (b) a Casualty/Condemnation with respect to Senior
Collateral.
 
“Senior Collateral Documents” means the Senior Subsidiary Security Agreement,
the Senior Subsidiary Guarantee Agreement, the Senior Indemnity, Subrogation and
Contribution Agreement, the Collateral Trust and Intercreditor Agreement, the
Senior Lien Intercreditor Agreement (upon and after the initial execution and
delivery thereof by the initial parties thereto) and each of the security
agreements and other instruments and documents executed and delivered by any
Subsidiary Guarantor pursuant to any of the foregoing or pursuant to the Senior
Credit Agreement or any Additional Senior Debt Facility for purposes of
providing collateral security or credit support for any Senior Obligation or
obligation under the Senior Subsidiary Guarantee Agreement.
 
“Senior Credit Agreement” means the Amended and Restated Senior Credit
Agreement, dated as of June 27, 2001, as amended and restated as of July 9,
2008, as further amended and restated as of June 5, 2009, and as may be further
amended, restated or otherwise modified from time to time, among Rite Aid, the
Senior Lenders, the Tranche 2 Lenders, Citicorp North America, Inc., as
administrative agent and as Senior Collateral Agent and Bank of America, N.A.,
as syndication agent for the Senior Lenders and the Tranche 2 Lenders and the
other parties thereto.
 
“Senior Debt Documents” means (a) the Senior Loan Documents and (b) any
Additional Senior Debt Documents.
 
“Senior Facilities” means the Senior Credit Agreement and any Additional Senior
Debt Facilities.
 
“Senior Hedging Agreement” means any Hedging Agreement entered into with Rite
Aid or any Subsidiary, if the applicable counterparty was a Senior Lender or an
Affiliate thereof (a) on the Original Restatement Effective Date, in the case of
any Hedging Agreement entered into prior to the Original Restatement Effective
Date or (b) at the time the Hedging Agreement was entered into, in the case of
any Hedging Agreement entered into on or after the Original Restatement
Effective Date.
 
“Senior Indemnity, Subrogation and Contribution Agreement” means the Amended and
Restated Senior Indemnity, Subrogation and Contribution Agreement, dated as of
June 27, 2001, as amended and restated as of May 28, 2003, among Rite Aid,
 

 
14

--------------------------------------------------------------------------------

 

the Subsidiary Guarantors (including Subsidiary Guarantors becoming party
thereto after the Original Restatement Effective Date) and the Senior Collateral
Agent.
 
“Senior Lender” means a “Lender” as defined in the Senior Credit Agreement.
 
“Senior Lien” means the Liens on the Senior Collateral in favor of the Senior
Secured Parties under the Senior Collateral Documents.
 
“Senior Loan Documents” means the Senior Credit Agreement, any promissory notes
issued to any Senior Lender pursuant to the Senior Credit Agreement, each Senior
Hedging Agreement, each Refinancing Amendment, each Loan Modification Agreement
and the Senior Collateral Documents.
 
“Senior Loan Obligation Payment Date” means the date on which (a) the Senior
Loan Obligations have been paid in full, (b) all lending commitments under the
Senior Credit Agreement have been terminated and (c) there are no outstanding
letters of credit issued under the Senior Credit Agreement other than such as
have been fully cash collateralized under documents and arrangements
satisfactory to the issuer of such letters of credit.
 
“Senior Loan Obligations” means (a) the principal of each loan made under the
Senior Credit Agreement, (b) all reimbursement and cash collateralization
obligations in respect of letters of credit issued under the Senior Credit
Agreement, (c) all monetary obligations of the Borrower or any Subsidiary under
each Senior Hedging Agreement entered into (i) prior to the Original Restatement
Effective Date with any counterparty that was a Senior Lender (or an Affiliate
thereof) on the Original Restatement Effective Date or (ii) on or after the
Original Restatement Effective Date with any counterparty that was a Senior
Lender (or an Affiliate thereof) at the time such Senior Hedging Agreement was
entered into, (d) all interest on the loans, letter of credit reimbursement,
fees and other obligations under the Senior Credit Agreement or such Senior
Hedging Agreements (including, without limitation any interest which accrues
after the commencement of any case, proceeding or other action relating to the
bankruptcy, insolvency or reorganization of the Borrower, any Subsidiary Loan
Party, Holdings or any of its subsidiaries, whether or not allowed or allowable
as a claim in such proceeding), (e) all other amounts payable by the Borrower or
any Subsidiary under the Senior Loan Documents and (f) all increases, renewals,
extensions and Refinancings of the foregoing.
 
“Senior Loan Secured Parties” means each party to the Senior Credit Agreement
other than any Loan Party, each counterparty to a Senior Hedging Agreement, the
beneficiaries of each indemnification obligation undertaken by Rite Aid or any
other Loan Party under any Senior Loan Document, and the successors and
permitted assigns of each of the foregoing.
 
“Senior Obligation Payment Date” means the date on which (a) the Senior
Obligations have been paid in full, (b) all lending commitments under the Senior
Debt Documents have been terminated and (c) there are no outstanding letters of
credit issued
 

 
15

--------------------------------------------------------------------------------

 

under the Senior Debt Documents other than such as have been fully cash
collateralized under documents and arrangements satisfactory to the issuer of
such letters of credit.
 
“Senior Obligations” means the Senior Loan Obligations and any Additional Senior
Debt Obligations.
 
“Senior Representative” means, in respect of a Senior Facility, the trustee,
administrative agent, collateral agent, security agent or similar agent under
such Senior Facility, as the case may be, and each of their successors in such
capacities.
 
“Senior Secured Parties” means the Senior Loan Secured Parties and any
Additional Senior Debt Parties.
 
“Senior Subsidiary Guarantee Agreement” means the Amended and Restated Senior
Subsidiary Guarantee Agreement, dated as of June 5, 2009, made by the Subsidiary
Guarantors (including Subsidiary Guarantors that become parties thereto after
the Original Restatement Effective Date) in favor of the Senior Collateral Agent
for the benefit of the Senior Secured Parties, as such agreement may be amended,
supplemented or otherwise modified from time to time.
 
“Senior Subsidiary Security Agreement” means the Amended and Restated Senior
Subsidiary Security Agreement, dated as of June 5, 2009, made by the Subsidiary
Guarantors (including Subsidiary Guarantors that become parties thereto after
the Original Restatement Effective Date) in favor of the Senior Collateral Agent
for the benefit of the Senior Secured Parties, as such agreement may be amended,
supplemented or otherwise modified from time to time.
 
“Subsidiary” means any subsidiary of the Borrower.
 
“Subsidiary Guarantor” means each Subsidiary that is party to any Second
Priority Collateral Document or Senior Collateral Document.
 
“Subsidiary Loan Party” means each Subsidiary set forth on Schedule 1.01 to the
Senior Credit Agreement and any wholly-owned Domestic Subsidiary, including any
Securitization Vehicle that is a Domestic Subsidiary, that owns any assets
consisting of inventory, accounts receivable, intellectual property, or script
lists, subject to the terms of Section 5.11 of the Senior Credit Agreement;
provided that no Subsidiary that engages solely in the Borrower’s pharmacy
benefits management business shall be deemed a Subsidiary Loan Party.
 
“Triggering Event” shall have the meaning assigned to such term in the
Collateral Trust and Intercreditor Agreement.
 
 “Uniform Commercial Code” or “UCC” means, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York.
 
 

16

--------------------------------------------------------------------------------
